JULY 1986
COMMISSION DECISIONS AND ORDER
07-08-86
.07-16-86
07-24-86
07-31-86
07-31-86

Robert Simpson v. Kenta Energy, Inc.
and Roy Dan Jackson
(Order) Sec. of Labor for James Corbin,
Robert Corbin, A.C. Taylor v. Sugartree
Corporation, Terco, Inc. & R. Lawson
Lonnie Jones v. D & R Contractors
Sec. Labor & UMWA v. Jones & Laughlin
Steel Corp., & Vesta Mining
Sec. Labor for Michael Hogan & Robert
Ventura & UMWA v. Emerald Mines Corp.

KENT 83-155-D

Pg. 1034

KENT 84-255-D

Pg . 1043

KENT 83-257-D(A)
PENN 81-96-R

Pg. 1045
Pg. 1058

PENN 83-141-D

Pg. 1066

WEVA 86-135-D
WEST 86-51-M
KENT 86-49-D
KENT 86-28-D

Pg. 1077
Pg. 1082
Pg. 1084
Pg. 1095

KENT 85-198
CENT 86-6-M
SE
86-31-M

Pg. 1097
Pg. 1099
Pg. 1101

PENN 85-188-R
WEVA 86-118
SE
85-40
CENT 85-96
KENT 85-149
KENT 85-148
KENT 86-17-D
WEST 86-40-R
WEST 86-78-M
PENN 86-63
LAKE 86-39-DM

Pg. 1105
Pg. 1109 .
Pg. 1113
Pg. 1114
Pg. 1116
. 1118
Pg. 1123
Pg. 1124
Pg. 1127
Pg. 1129
Pg. 1133

ADMINISTRATIVE LAW JUDGE DECISIONS
07-01-86
07-02-86
07-03-86
07-08-86
07-09-86
07-11-86
07-11-86
07-14-86
07..:.14-86
07-16-86
07-22-86
07-22-86
07-24-86
07-24-86
07-24-86
07-25-86
07-28-86
07-30-86

Carl Holcomb v. Colony Bay Coal Co.
Columbia Asphalt & Gravel
John Gilbert v. Sandy Fork Mining Co.
Sec. Labor for Frank Williams & Buddy
Maynard v. West Fork Coal Co.
Green River Terminal Incorporated
M.M. Sundt Construction Co.
Martin Marietta Aggregates & Yates
Construction
Greenwich Collieries
Graf ton Coal Company
J & C Coal Corporation
Bob Crumby
Cabin Coal Corporation
Hard Rock Coal Co., Inc.
Silas Noble v. Patsy Jane Coal Corp.
Coors Energy Company
Volcanite Limited
Carlson Mining Company
Sec. Labor for Sterling Schultz v.
Cleveland Cliffs Iron Co.

JULY 1986
Review was granted in the following cases during the month of July:
Emery Mining Corporation v. Secretary of Labor, MSHA, Docket No. WEST 86-35-R.
(Judge Morris, June 10, 1986)
Secretary of Labor, MSHA v. Youghiogheny & Ohio Coal Company, Docket No.
LAKE 86-56. (Judge Melick, June 13, 1986)
Odell Maggard v. Chaney Creek Coal Corporation, Docket No. KENT 86-1-D, and
Secretary of Labor on behalf of Odell Maggard v. Chaney Creek Coal Corporation,
Docket No. KENT 86-51-D. (Judge Melick, June 17, 1986)
There were no cases filed in which review was denied during July.

COMMISSION DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

July 8, 1986

ROBERT SIMPSON

v.

Docket No. KENT 83-155-D

KENTA ENERGY, INC.
and

ROY DAN JACKSON

BEFORE:

Backley, Doyle, Lastowka and Nelson, Commissioners

DECISION
BY THE COMMISSION:
I

This case arises under section 105(c) of the Federal Mine Safety
and Health Act of 1977, 30 U.S.C. § 801 et seq. (1982). 1/ In his decision
below, Commission Administrative Law Judge James Broderick concluded
~/

Section 105(c)(l) of the Mine Act provides:
No person shall discharge or in any manner discriminate against
or cause to be discharged or cause discrimination against or otherwise
interfere with the exercise of the statutory rights of any miner,
representative of miners or applicant for employment in any coal or
other mine subject to this [Act] because such miner, representative
of miners or applicant for employment has filed or made a complaint
under or related to this [Act], including a complaint notifying the
operator or the operator's agent, or the representative of .the
miners at the coal or other mine of an alleged danger or safety or
health violation in a coal or other mine, or because such miner,
representative of miners or applicant for employment is the subject
of medical evaluations and potential transfer under a standard
published pursuant to section [101] of this [ActJ or because such
miner, .representative of miners or applicant for employment has
instituted or caused to be instituted any proceeding under or
related to this [Act] or has testified or is about to testify in
any such proceeding, or because of the exercise by such miner,
representative of miners or applicant for employment on behalf of
himself or others of any statutory right afforded by this [Act].

30 u.s.c. § 815(c)(l).

1034

that Robert Simpson was constructively discharged in violation of the
Mine Act. 6 FMSHRC 1454, 1463-64 (June 1984)(ALJ). The judge found
both Kenta Energy,Inc. ("Kenta"),and Roy Dan Jackson liable, and the
judge ordered Simpson reinstated with back pay, interest, attorney's
fees, and litigation expenses. 7 FMSHRC at 272, 286 (February 1985)
(ALJ) •
We granted Jackson's petition for discretionary review of the
judge's decision. (Kenta did not seek review). The central issue
raised on review is whether the judge properly found that Simpson was
discriminated against in violation of the Act. The Secretary of Labor
participated as amicus curiae on review, arid the Commission heard oral
argument. For the reasons that follow, we reverse the judge's decision
and we vacate his orders requiring Simpson's reinstatement and affording
Simpson monetary relief.
II

Robert Simpson was employed as a scoop operator at Kenta's No. 1
Mine (known as the Black Joe Mine) from January 1981 until September 20,
1982. The Black Joe Mine, an underground coal mine, located in Harlan,
Kentucky, operated one shift per day and employed eight to ten miners.
Jackson was the president of Kenta Energy and was responsible for mining
operations and for the "hiring and firing" of miners at the Black Joe
Mine. 7 FMSHRC at 277.
For almost two years prior to September 3, 1982, Danny Noe was the
foreman and shift boss at the mine. As foreman, Noe was certified to
conduct the required preshift and on-shift examinations.
See 30 C.F.R.
§ 75.303-.304. Noe injured his back on September 3, 1982, and thereafter
did not return to work. The judge found that after September 3, and for
the remaining time that Simpson worked at the mine, no supervisor was
present at the mine and that the required preshift and on-shift examinations were not conducted. 6 FMSHRC at 1456. These findings are supported
by substantial evidence.
Sometime after Noe was injured and before Simpson quit work, the
mining operations drove right, off the main heading and in the direction
of an abandoned mine, commonly referred to as the "old works." Substantial
evidence of record indicates that Simpson and other members of the crew
became concerned about cutting into the old works and of being exposed
to the dangers of "black damp" (oxygen-deficient air), methane gas, or
accumulated water. According to Simpson and others, the miners believed
that the old works were 300-400 feet from where they had turned right.
However, miners Tony Gentry and Charlie Patterson testified that the
mine map indicated that the old works were 850 feet from where the
miners had turned right. Tr. 225, 360. Gentry Dep. 13.
Simpson and Robert Nelson, the cutting machine operator, asked
Charlie Patterson, who was responsible for ordering supplies and equipment
at the mine, to obtain a test auger so that exploratory bore holes could

1035

be drilled in advance of the working face in order to check for black
damp, gas, or water. 2/ An auger was ordered but did not arrive until
sometime after September 20, 1982.
Simpson testified that after completing his shift on September 20,
1982, he decided not to return to the job because of his concerns about
the lack of a foreman and a test auger.

On September 22, Simpson returned to the mine at mid-shift to pick
up his personal equipment, Simpson encountered Patterson and told
Patterson that he had quit his job because of the lack of a foreman and
a test auger. Patterson suggested to Simpson that he return to work,
and he would be paid for the whole day. Simpson asked whether there was
a foreman or an auger at the mine. When Patterson ~esponded in the
negative, Simpson said that "it still wouldn't help me none." Tr. 48, 6
FMSHRC at 1457. Simpson made no attempt to contact Jackson to explain
why he had quit. 1/
Approximately one month later, Simpson learned that a mine foreman
had been hired and a test auger acquired. Simpson testified that he
then attempted to telephone Jackson to ask for his job back but that he
was unable to reach Jackson. Tr. 50, 6 FMSHRC at 1457.
Sometime in December 1982, Simpson and Jackson met by chance at an
auto parts store. Simpson then told Jackson that he had quit because of
concerns about the lack of a foreman and a test auger at the mine.
Simpson requested his job back. Jackson replied that there was no
present opening at the Black Joe Mine but that Simpson might be able to
get a job at another mine. According to Simpson, he also stated, "next
time you'll learn not to get a wild hair." Tr. 51, 6 FMSHRC at 1457.
On November 23, 1982, prior to the above encounter with Jackson,
Simpson had filed a discrimination complaint under section lOS(c) of the
Act with the Department of Labor's Mine Safety and Health Administration
("MSHA"). On February 23, 1983, prior to MSHA's determination of the
merits of Simpson's claim, Simpson, through private counsel, filed a
discrimination complaint directly with the Commission. Following an
investigation to determine whether a violation of the Mine Act had
occurred, MSHA decided not to prosecute a complaint on Simpson's behalf.
2/
30 C.F.R. § 75.1701 requires the drilling of boreholes to a distance
of at least 20 feet in advance of the working face when a working place
in a mine approaches within 200 feet of any workings of an adjacent
mine. At the time Simpson quit, the miners had advanced 250 feet in the
direction of the old works. Tr. 84, 132, 363. It appears, according to
the mine map (Complainant's Exhibit 1), that the drilling of boreholes
was not required as of the time Simpson left the job if the miners were
mining in any section other than the No. 5 entry.

1/

As noted above, and as the judge found, Patterson was not a super-

visor.

6 FMSHRC at 1462.

1036
\.

The administrative law judge first found that Simpson's decision to
leave his job represented a protected work refusal. The judge stated:
[T]here was no qualified supervisor at the mine
to perform the required preshift and onshift
examinations. [Simpson) and .at least some of the
other members of the crew believed that they were
cutting in the direction of an abandoned mine.
The failure to drill test holes in such a situation
is hazardous •••• [Simpson's] work.refusal resulted
from a reasonable good faith belief that continuing to work would be hazardous.
6 FMSHRC at 1460. Concerning the requirement that in work refusal
situations a miner communicate his safety concerns to the operator prior
to or reasonably soon after his work refusal,~· e.g., Secretary on behalf
of Dunmir.e and Estle v. Northern Coal Co., 4 FMSHRC 126, 133 (February
1982), the judge found that Simpson had not communicated his safety
concerns to Jackson. 6 FMSHRC at 1462. The judge concluded, however,
that communication regarding the absence of a foreman and the failure to
perform preshift and on-shift examinations at the mine was not necessary
because Jackson was deemed to have known about these conditions. The
judge stated, "I do not consider that it is necessary in order to invoke
the protection of section lOS(c), that i t be shown that the operator was
specifically aware of the reason for a miner's work refusal, if the
operator was aware of the hazardous conditions which prompted the refusal. ••• "
6 FMSHRC at 1462.
The judge further det:ermined tnat Simpson suffered an adverse
action, in this case a constructive discharge, be~aus-eSimpson was
subjected to working conditions that were so intolerable that he was
forced to quit his job. 6 FMSHRC at 1460-61. The judge found that
although Kenta and Jackson were not motivated to maintain the intolerable working conditions because of Simpson's protected activity, their
motivation was not determinative as to whether discrimination had
occurred. 6 FMSHRC .at 1461.
III

On review, Jackson argues that the judge erred in finding that
Simpson was not required to communicate his safety concerns to management.
Jackson contends,citing Dunmire and Estle, that a miner is required to
report a safety hazard prior to a work refusal when possible, but in any
event must report the ha.zard within a reasonable time after the refusal.
Jackson argues that it was reasonably possible for Simpson to communicate
his concerns and that the judge erred in finding it would have been
futile for Simpson to communicate his concerns to Jackson. Conversely,
Simpson and the Secretary assert that there are exceptions to the general
communication requirement, futility being one, and that the judge correctly
held it would have been futile for Simpson to communicate his safety
complaints.

1037

Regarding the issue of constructive discharge, Jackson contends
that the judge's holding that Simpson was not required to show that
Jackson's conduct was motivated at least in part by Simpson's protected
activity was erroneous and contrary to Commission precedent. In response,
Simpson and the Secretary argue that it is sufficient for Simpson to
demonstrate that Jackson intended him to work under intolerable conditions
and that the judge correctly held that Simpson need not prove that
Jackson specifically intended that the conditions would cause Simpson to
quit. We now turn to a resolution of these issues.

IV
We conclude that the judge erred in finding that Simpson was discriminated against in violation of section 105(c) of the Mine Act. First, we
find that the judge erred in concluding that, Simpson engaged in a work
refusal protected under the Mine Act. Second, we further find that the
judge erred in holding that Simpson was the subject of a discriminatory
constructive discharge. We begin with the work refusal issue.
Under the Mine Act, a complaining miner establishes a prima facie
case of prohibited discrimination by proving that he engaged in protected
activity and that the adverse action complained of was motivated in any
part by that activity. Secretary on behalf of Pasula v. Consolidation
Coal Co., 2 FMSHRC 2786, 2797-2800 (October 1980), rev'd on other grounds
sub. nom. Consolidation Coal Co. v. Marshall, 663 F.2d 1211 (3rd. Cir.
1981); Secretary on behalf of Robinette v. United Castle Coal Co., 3
FMSHRC 803, 817-18 (April 1981). The operator may rebut the prima facie
case by showing either that no protected activity occurred or that the
adverse action was not motivated in any part by protected activity.
Robinette, 3 FMSHRC at 818 n.20. If an operator cannot rebut the prima
facie case in this manner, it nevertheless may defend affirmatively by
proving that (1) it was also motivated by the miner's unprotected
activities, and (2) it would have taken the adverse action in any event
for the unprotected activities alone. See also Donovan v. Stafford
Construction Co., 732 F.2d 954, 958-59 (D.C. Cir. 1984); Boich v. FMSHRC,
719 F.2d 194, 195-96 (6th Cir. 1983)(specifically approving the Commission's
Fasula-Robinette test). The Supreme Court has approved the National
Labor Relations Board's virtually identical analysis for discrimination
cases arising under the National Labor Relations Act. NLRB v. Transportation Management Corp., 462 U.S. 393, 397-403 (1983).
A miner has the right under section 105(c) of the Mine Act to
refuse to work, if the miner has a good faith, reasonable belie·f in a
hazardous condition. Fasula, 2 FMSHRC at 2793, 2796; Robinette, 3
FMSHRC at 807-12. We agree that Simpson had valid safety concerns. It
was reasonable for him to fear for his safety in these circumstances.
There was no foreman at the mine and no pre-shift or on-shift inspections
were performed. These are blatant violations of the Mine Act. However,
where reasonably possible, a miner refusing work must ordinarily communicate
or attempt to communicate to some representative of the operator his
belief that a safety or health hazard exists. Dunmire and Estle, 4
FMSHRC at 133. See also Miller v. Consolidation Coal Co., 687 F.2d 194,
195-96 (7th Cir. 1982).

--'----

. 1038

The requirement of communication of the safety concerns motivating
a miner's work refusal is important. Such communication is a vital aid
to both miners and operators in the performance of their duty to prevent
and eliminate unsafe and unhealthy conditions and practices in the
country's mines. 30 U.S.C. § 80l(e). As such, it is a requirement
"well suited to promoting the Act's fundamental objective of promoting
mine safety and health." Miller, supra, 687 F.2d at 196. See~
Dunmire and Estle, 4 FMSHRC at 133.
Exceptions to the communication requirement exist but are limited.
It may not be reasonably possible for a miner to communicate his safety
concerns in all instances; exigent circumstances may prevent such communication. However, absent such exceptional circumstances, a miner must
notify an operator of the hazards he perceives before his work refusal
or reasonably soon thereafter. Dunmire and Estle, 4 FMSHRC at 134.
Simpson did not communicate his safety concerns to anyone in authority
prior to quitting his job on September 20, or even reasonably soon
thereafter. Although his ability to do so concededly was complicated by
t.he absence of any supervisor at the mine site on a regular basis, the
.. judge found, and the parties do not dispute, that Simpson lived approximately four miles from Jackson, that Simpson had known Jackson for about
15 years, and that Simpson previously had gone to Jackson's home on
three or four occasions to borrow money from Jackson. 6 FMSRRC at 1457 •
. While the judge found that on the day of the work refusal Jackson and
other management personnel were not at the mine site, the record does
not reveal any reason preventing Simpson from thereafter otherwise
communicating his safety concerns to Jackson. Only after Simpson met
Jackson by chance more than two months after Simpson had quit work, and
after Simpson knew that the conditions about which he was concerned had
been corrected, did Simpson tell Jackson that he had quit because of the
absence of a foreman or a test auger at the mine.
The judge excused Simpson's failure to communicate his safety
concerns regarding the absence of a foreman and the failure to perform
the required examinations because "communication ••• would have been
futile." 6 FMSHRC at 1462. We disagree. The record clearly indicates
that Simpson made no reasonable attempt to communicate his concerns to
Jackson. We cannot simply presume that such communication would have
been futile. The case law construing the right to make safety complaints
and to refuse work under the Mine Act is premised on the belief that
communication of hazards and responses to such hazards are the means by
which the Act's purposes will be attained. Dunmire and Estle, 4 FMSHRC
at 133-135; Secretary of Labor ex rel. Bush v. Union Carbide Corp., 5
FMSHRC 993 (June 1983); Secretary on behalf of Pratt v. River Hurricane
Coal Co., Inc., 5 FMSHRC 126 (February 1982). Once a reasonable, good
faith fear of a hazard is expressed by a miner, an operator has an
obligation to address the perceived danger. Pratt, 5 FMSHRC at 133.
See also Metric Constructors, Inc., 6 FMSHRC 226, 230 (February 1984),
afl1(!$Ub nom. Brock v. Metric Constructors, Inc., 766 F.2d 469, 472-73
(11th Cir. 1985). Simpson's failure to communicate his fears concerning

1039

the lack of a test auger negated the opportunity for Jackson to address
those fears by explaining the exact location of the old works.' Even
assuming, as the judge did, that Jackson was aware of the absence of a
foreman and the failure to conduct the required pre-shift and on-shift
examinations, we cannot presume that Jackson would have taken no action
had Simpson communicated his concerns to Jackson.
Possible operator awareness of a hazardous condition does not mean
that upon complaint by a miner an operator will continue to ignore its
duty to.correct the hazard. In fact, communication from a miner often
provides the impetus for an operator to act and for this reason miners
were given such rights in the Mine Act. Here, Simpson had a reasonable
basis for believing his working conditions were hazardous. Instead of
following any of the statutory mechanisms available for addressing his
fears, e.g., requesting an MSHA inspection under section 103(g)(l) of
the Act-:--30 U.S.C. § 813(g)(l), or communicating his fears to the operator,
he simply chose to quit his job. His right to quit in such circumstances
is clear, but in so doing he did not trigger any protection under the
Mine Act.

v
Assuming arguendo that Simpson engaged in protected activity, we
further conclude that the judge erred in finding that Simpson was constructively discharged in violation of the Mine Act. 'l11e Commission
first addressed the doctrine of constructive discharge in Rosalie Edwards
v. Aaron Mining, Inc., 5 FMSHRC 2035 (December 1983). 'l11ere the Commission
held that in order to establish a successful claim of constructive
discharge, the miner must show that in retaliation for protected activity
by the miner the operator created or maintained intolerable working
conditions in order to force the miner to quit. Id. at 2037. Simpson
and the Secretary argue here that establishing discriminatory motive is
not always required, that it may be presumed. 'l11ey cite decisions
construing Title VII of the Civil Rights Act, 42 U.S.C. § 2000e et seq.,
and urge us to apply this rationale to the Mine Act. See, e.g.,"""G'Oss v.
Exxon Office Systems Co., 747 F.2d 885, 887-88 (3rd cir:-1984); CaIC'Ote
v. Texas Educational Foundation, 578 F.2d 95 (5th Cir. 1978); Muller v.
U.S. Steel Corp., 509 F.2d 923, 929 (10th Cir. 1975), cert.denied, 423
U.S. 825 (1975). '!11is same argument was urged by the Secretary and
rejected by the Commission in Edwards. We recognize the existence of
case law under Title VII not requiring proof of retaliatory motive. We
believe, however, that section 105(c) of the Mine Act essentially is an
anti-retaliation provision and that the theory of constructive discharge
adopted in Edwards is the appropriate approach to be followed under the
Mine Act. 'l11e Secretary appears to have acknowledged that this determination falls within the Commission's discretion. Or. Arg. Tr. 64-65.
See Metric Construc~ors, supra, 766 F.2d at 472-73; Donovan v. Stafford
construction Co., supra, 732 F.2d at. 959.
We find no evidence in this record that Kenta or Jackson were
motivated to create or to maintain the conditions about which Simpson
was concerned because of the exercise by Simpson of any rights protected

1040

by the Mine Act. Cf. Sure-Tan, Inc. v. NLRB, 467 U.S. 883, 894-96
(1984); NLRB v. Haberman Construction Co., 618 F.2d 288, 296 (5th Cir.
1980) mod.Ified, 641 F.2d 351, 358 (5th Cir. 198l)(en bane); J.P. Stevens
and Co. v. NLRB, 461 F.2d 490, 494 (4th Cir. 1972). Therefore, we conclude that Simpson was not the victim of a constructive discharge, and
the judge's contrary finding is reversed. ~
Accordingly, we reverse the judge's finding of discrimination and
vacate his award of back pay, interest, attorney's fees, and incidental
expenses.

VI
On review, Simpson has moved to reopen the proceedings to determine
whether Black Joe Coal Company ("Black Joe") is a legal succe!>sor to
Kent~, and thus, whether Black Joe should be held liable for kenta's
liability.' Simpson relies on the fact that only Jackson 1 pet:i.tioned the
Commission for review of the judge's -Oecision imposing liability on
Kenta and Jackson. Simpson claims that the judge's order therefore is.
final insofar as Kenta is concerned. The-motion is denied. In his
petitio~ for review Jackson raised the central issue of whether Simpson
·was disc~iminated against in violation of the Act. We have concluded
that no discrimination occurred in conjunction with Simpson's leaving
the job. Because there is no violation of the Act, there is no liability
on behalf of any respondent. In these circumstances, Simpson's argument
that he has a binding judgment against Kenta because Kenta did not
separately seek review is rejected. See e.g., Arnold Hofbrau, Inc. v.
George Hyman Construction Co., Inc., 480 F.2d 1145, 1150 (D.C. Cir.
1973). 5/

-

~,c,C~~~/
J
Richard V. Backley, Commissioner

4/
The administrative law judge also concluded that respondents'
refusal to rehire Simpson constituted "a further violation of § lOS(c)
of the Act." 6 FMSHRC at 1464. We find insufficient record support for
this conclusion and therefore reverse.
5/
Chairman Ford did not participate in the consideration or decision
of the merits of this case or the subsequent Motion to Reopen.

1041

Distribution
Tony Oppegard, Esq.
Appalachian Research & Defense
Fund of Kentucky, Inc.
P .o. Box 360.
Hazard, Kentucky 41701
David T. Smorodin, Esq.
Steven D. Cundra, Esq.
Thompson, Hine & Flory
1~2Q N Street, N.W.
Washington, D.C. 20036
Vicki Shteir-Dunn, Esq,
Office of the Solicitor
U.S. Department of Labor
4015 Wilson B.lvd.
Arlington, VA 22203
Administrative Law Judge James A. Broderick
Federal Mine Safety & Health Review Connnission
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041

1042

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION.
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

July 16, 1986
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
on behalf of JAMES CORBIN,
ROBERT CORBIN, and
A. C. TAYLOR
Docket No. KENT 84-255-D

v.

SUGARTREE CORPORATION,
TERCO, INC., and RANDAL LAWSON

BEFORE:

Chairman Ford; Backley, Doyle, and Lastowka, Commissoners
ORDER

BY THE COMMISSION:
In this matter pending on review, the Secretary of Labor has filed
a Motion for Immediate Reinstatement of complainants James and Robert
Corbin. Respondent Terco, Inc. ("Terco"), has filed an opposition to
the motion.
Pursuant to the decisions of the Commission administrative law
judge below sustaining the Secretary's complaint of discriminatory
discharge, both Corbins were reinstated by Terco in January 1986.
Subsequently, Robert was discharged and James was laid off by Terco.
Both Corbins have filed further discrimination complaints with the
Secretary concerning their subsequent separations from employment~ 30
U.S.C. § 815(c)(2).
The Secretary has not made a clear showing, nor do we perceive, that
an order of reinstatement is warranted at this time. The Secretary's
motion and Terco's response disclose conflicting factual assertions
surrounding the original reinstatements and the subsequent discharge and
layoff. Under the circumstances presented, we conclude that an order of
reinstatement at this stage of the present proceeding is inappropriate.

1043

·Accordingly, the Secretary's motion is denied. The Commission,
however, will expedite the review process in the instant matter.

~·

z;~~
Richard V. Backley, Commi~

~t/,L/,

.

Joyce A:DOYie; Commi~

\

1044

·

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

July 24, 1986

LONNIE JONES

v.

Docket No. KENT 83-257-D(A)

D&R CONTRACTORS

BEFORE:

Hackley, Doyle, Lastowka and Nelson, Commissioners

DECISION

BY BACKLEY, DOYLE AND NELSON:
This case involves a complaint of discrimination filed by Lonnie
Jones pursuant to the Federal Mine Safety and Health Act of 1977, 30
U.S.C. § 801 et seq. (1982). In his decision on the merits, the
Commission Administrative Law Judge concluded that Mr. Jones had been
discharged by D&R Contractors ("D&R") on April 25, 1983, in violation of
section lOS(c)(l) of the Mine Act. 6 FMSHRC 1312 (May 1984)(ALJ). lf

1,/

Section 105(c)(l) of the Mine Act provides:
No person shall discharge or in any manner discriminate
against or cause to be discharged or cause discrimination
against or otherwise interfere with the exercise of the
statutory rights of any miner, representative of miners or
applicant for employment in any coal or other mine subject to
this [Act} because such miner, representative of miners or
applicant for employment has filed or made a complaint under
or related to this [Act], including a complaint notifying the
operator or the operator's agent, or the representative of the
miners at the coal or other mine of an alleged danger or
safety or health violation in a coal or other mine, or because
such miner, representative of miners or applicant for employment
is the subject of medical evaluations and potential transfer
under a standard published pursuant to section [101] of this
[ActJ or because such miner, representative of miners or
applicant for employment has instituted or caused to be
instituted any proceeding under or related to this [Act] or
has testified or is about to testify in any such proceeding,
or because of the exercise by such miner, representative of
· miners or applicant for employment on behalf of himself or
others of any statutory right afforded by this [Act].

30 u.s.c. § 815(c)(l).

1045

/

In a subsequent decision concerning remedies, the judge ordered D&R to
pay Jones back wages, certain costs and attorney's fees. 6 FMSHRC 2480
(October 1984)(ALJ). The Commission granted D&R's petition for discretionary review. D&R contends that it was improperly joined as a
party to this action. We agree. For the reasons that follow, we reverse
the judge's decision and dismiss this proceeding.
Given the nature of our disposition, the folldwing statement of
facts is restricted to the procedural history of this case. On May 10,
1983, Jones filed his initial Mine Act discrimination complaint, pursuant
to section 105(c)(2) of the Mine Act, with the Department of Labor's
Mine Safety and Health Administration (''MSHA"). ]j His complaint was
l

2/

Section 105(c) (2) of the M:i;'ne Act pr0vides:
'

.

. ~

'

:

Any miner or applicant·; for empldfmeflt .or representative· of
miners who believes that he'bi;is been •ischa~ged,· interfered with,
or otherwise discriminated against by 'an;Y person in v·iolatioµ of
this subsection may, within 60 days af:ter such viola.ti-an occurs,
file a complaint with the Secretary alteging such discrimination.
Upon receipt of such complaint, the se;retary shall forward a copy
of the complaint to the respondent and ·:13hall cause such investigation to be made as he deems appropriat,.e. Such investigation
shall commence within 15 days of the Se~retary's receipt of the
complaint, and i f the Secretary finds tl1at such complaint was not
frivolously brought, the Commission, on \an expedited basis upon
application of the Secretary, shall ordet the immediate reirtstatement of the miner pending final order on\.the complaint. If upon
such investigation, the Secretary determ~nes that the provisions of
this subsection have been violated, he s£¥.ll immediately file a
complaint with the Commission, with servi~e upon the alleged violator
and the miner, applicant for employment, ~r representative of
miners alleging such discrimination or interference and propose an
order granting appropriate relief. The Commission shall afford an
opportunity for a hearing (in accordance with section 554 of title
5 [United States Code] but without regard to subsection (a)(3) of
such section) and thereafter shall issue an order, based upor.!
findings of fact, affirming, modifying, or vacating the Secre'tary's
proposed order, or directing other appropriate relief. Such order
shall become final 30 days after its issuance. The Commission
shall have authority in such proceedings to require a person
committing a violation of this subsection to take such affirmative
action to abate the violation as the Commission deems appropriate,
including, but not limited to, the rehiring or reinstatement of the
miner to his former position with back pay and interest. The
complaining miner, applicant, or representative of miners may
present additional evidence on his own behalf during any hearing
held pursuant to [this] paragraph.
30 u.s.c.

§

815(c)(2).

1046

filed against Ronald Perkins, who was named as foreman of Mingo Coal
Company ("Mingo") and D&R. The complaint alleged that Jones was discharged by Perkins on April 25, 1983, because he had exercised his
statutory right to refuse to work under hazardous conditions.
After investigating Jones' complaint, MSHA determined administratively
that a violation of section 105(c)(l) of the Mine Act had not occurred.
MSHA communicated the results of its investigation to Jones in a letter
dated June 13, 1983. The letter also advised Jones that if he wished to
pursue his claim, he had the right, pursuant to section 105(c)(3) of the
Act, to file a discrimination complaint on his own behalf with this
independent Commission within 30 days of notice of MSHA's determination. 1_/

3/

Section 105(c)(3) of the Mine Act provides:
Within 90 days of the receipt of a complaint filed under
[section 105(c)(2)], the Secretary shall notify, in writing, the
miner, applicant for employment, or representative of miners of his
determination whether a violation has occurred. If the Secretary,
upon investigation, determines that the provisions of this subsection
have not been violated, the complainant shall have the right,
within 30 days of notice of the Secretary's determination, to file
an action in his own behalf before the Commission, charging discrimination or interference in violation of [section 105(c)(l)]. The
Commission shall afford an op~ortunity for a hearing (in accordance
with section 554 of title 5 [United States Code] but without regard
to subsection (a)(3) of such section), and thereafter shall issue
an order, based upon findings of fact, dismissing or sustaining the
complainant's charges and, if the charges are sustained, granting
such relief as it deems appropriate, including but not limited to,
an order requiring the rehiring or reinstatement of the miner to
his former position with back pay and interest or such remedy as
may be appropriate. Such order shall become final 30 days after
its issuance. Whenever an order is issued sustaining the complainant's charges under this subsection, a sum equal to the aggregate amount of all .costs and expenses (including attorney's fees) as
determined by the Commission to have been reasonably incurred by
the miner, applicant for employment or representative of miners
for, or in connection with, the institution and prosecution of such
proceedings shall be assessed against the person committing such
violation. Proceedings under this section shall be expedited by
the Secretary and the Commission. Any order issued by the Commission under this,·paragraph shall be subject to judicial review in
accordance with section [106] of this [Act]. Violations by any
person of [section lOS(c)(l)] shall be subject to tlle provisions of
sections [108] and [llO(a)J of this [Act].

30 u.s.c: § 815(c)(3).

1047

On June 27, 1983, Jones timely filed his section 105(c)(3) discrimination
complaint with this Commission, naming Mingo as the sole respondent.
The complaint was served on Roger Daniel, owner and operator of Mingo.
On August 18, 1983, Mingo filed an answer and a motion for dismissal
or summary judgment. In addition to asserting that Jones had never been
in its employ, Mingo alleged that Jones had been an employee or partner
of D&R, an independent contractor that operated the mine owned by Mingo.
Based on this allegation, Mingo argued that D&R was an indispensable
party to the action.

On August 22, 1983, Jones filed a motion to join D&R as a partyrespondent. In turn, Mingo opposed Jones' motion on the ground that
joinder of D&R was untimely. Subsequently, the presiding Commission
judge issued an order provisionally joining D&R as a party "for purposes
of hearings on all pending motions." Unpublished Ord·er dated October
17, 1983. The judge's order stated that all pending motions would be
entertained at the start of the hearing, and that a hearing on the
merits would follow, if it were deemed necessary.
The judge's order also directed Jones to serve D&R with a copy of
the discrimination complaint. Jones' complaint was served on D&R on
October 25, 1983, and D&R filed its answer on November 17, 1983. Among
other things, D&R's answer alleged that Jones was not employed by D&R,
but rather was a joint venturer or partner of D&R. D&R further asserted
that Jones' complaint against D&R should be dismissed because it was
time-barred by section 105(c)(3) of the Mine Act, which provides that a
miner's complaint is to be filed within 30 days of notification that the
Secretary of Labor will not prosecute a complaint on the miner's behalf
(n. 3 supra) •
The hearing on this matter was held on February 7-8, 1984. Attorneys
entered appearances for Jones, Mingo and D&R. At the start of the
hearing, the judge heard arguments on Jones' motion to join D&R as a
party. Jones' attorney explained that the motion to join was made
"because of [Mingo's] allegations ••• that D&R Contractors [was] an indispensable party ••• , the remedy [was] not to dismiss the case, but to
allow for the joinder of D&R •••• " Tr. 10.
However, in response to
questions by the judge, Jones' attorney stated his legal position that
Jones "was totally an employee of Mingo ••• and not [an employee or]
partner of D&R •••• " Tr. 11. He further stated "[s]o far as Mr. Jones
is concerned, it's his position there is no evidence that he is an
employee or partner of D&R Contractors." Tr. 12. Mingo asserted that
its defense to Jones' charge was that Jones was an employee and/or
partner of D&R and that Mingo was not responsible for his discharge.
After inquiring of the parties whether there were any objections to the
dismissal of D&R and receiving negative responses from the attorneys for

1048

both Jones and Mingo, the judge dismissed D&R. Tr. 11-17. 4/ Because
Ronald Perkins, D&R's foreman and a partner of D&R, was subpoenaed as a
witness, he remained,, but was sequestered along with the other witnesses.
D&R's counsel also remained, although he did not participate in the
hearing.
Jones then presenfed his case on the merits. In part, he testified
about his employment relationship with Mingo and its owner Roger Daniel.
At the close of Jones' case, Mingo asserted that Jones had failed to
prove his case and moved for summary judgment and a directed verdict.
The judge decided to consider the motions overnight.
At the start of the second day of the hearing, on February 8, 1984,
the judge denied both of Mingo's motions. The judge opined that if there
was to be any finding of discrimination, "the only person chargeable or
!±_/

The following colloquies are illustrative:

Q.

(JUDGE): Do you know of any evidence, through
your discovery or any other information, that would lead
you to believe that ••• Mingo·
and/or D&R ••• will
produce evidence to show that Mr. Jones was an employee,
or partner, of D&R ••• ?
·

A.

(MR. ARMSTRONG, JONES' ATTORNEY): So far as Mr. Jones
is concerned, it's his position there is no evidence
that he is an employee or a partner of D&R ••••

Q.

(JUDGE):

A.

(ARMSTRONG):

And that is your legal position?
Yes.

*
Q.

*

*

*

(JUDGE): [L]et's get back to the question of the
joinder of D&R ••••
Mr. Armstrong, you do not see any necessity of
retaining D&R as a party, is that correct?

A.

(ARMSTRONG):

Q.

(JUDGE): And Mingo ••• does not see any necessity of
retaining D&R as a party?

A.

(MR. BURTON, MINGO'S ATTORNEY):
(JUDGE):

No, your Honor.

Not as against Mingo •.••

Then D&R will be dismissed as a party in this case.

Tr. 11-12, 17.

1049

the only entity chargeable with that would be D&R Contractors and/or
Ronald Perkins. 11 Tr. 211. The judge then asked Jones' counsel whether
he had any objections to the rejoining of D&R as a party. Jones' counsel
had no objection.
Admitting that D&R's joinder was 11 rather unusual" after Jones'
case-in-chief had been completed, the judge noted that D&R's counsel had
been present throughout the previous day's proceedings. Tr. 211-12.
D&R, however, objected to being rejoined. It argued that the discrimination complaint against it, which had been effected by Jones' August
22, 1983, joinder motion, was time-barred by the relevant 30-day time
limit in section 105(c)(3) of the Act. Following a discussion off the
record, the judge agreed with D&R's period of limitations argument. The
judge based his determination, however, on his mistaken belief that
Jones had filed his joinder motion in August 1984 (rather than in 1983).
Tr. 215-17. Finding that Jones had not moved to join D&R until well
beyond the·applicable 30-day filing period in section 105(c)(3) of the
Act, the judge concluded, "[T]hat [ruling] I previously made that
{D&R is] no longer a party to this proceeding would stand. 11 Tr. 217.
Mingo renewed its motion to dismiss Jones' complaint for failure to
join an indispensable party. The judge determined that there was sufficient
evidence to proceed against Mingo and denied the motion. Mingo proceeded
with its defense. The only witnesses presented by Mingo were Daniel and

Perkins. Although D&R's counsel was present, he took no part in their
examination or cross-examination. A£ter the testimony of these two
witnesses, Mingo rested its case and the judge took the case under
J;1.dvisement.
Two weeks after the conclusion of the hearing, on February 22,
1984, the judge arranged a conference call with the attorneys for Jones,
Mingo and D&R. Although there is no transcript or minute of this conversation, it is clear that the judge arranged the call because he had
recognized the computational mistake that he had made in ruling on the
period of limitations defense raised by D&R. 6 FMSHRC at 1314 n. 2. It
appears that during the call the judge informed the parties that his
decision not to join D&R on February 8, 1984, was based on his miscalculation of the time that had elapsed from the date of the Secretary's
non-prosecution letter to Jones and the date of Jones' subsequent motion
to join D&R. Using the correct date of Jones' joinder motion, August
22, 1983, the judge determined that Jones' filing delay of some 35 days
was excusable. He told the parties of his intent to rejoin D&R and,
according to his written decision in this matter, offered D&R the
"opportunity to present additional evidence and/or to cross examine
witnesses .••. " 5/

5/

During this conference call the judge also informed the parties
that he intended to dismiss Mingo as a party because he had concluded
that Mingo was not Jones' employer and was not responsible for his
discharge. On March 7, 1984, the judge issued an order severing Jones'
case against Xingo from the present case involving D&R and, on March 8,
1984, reduced his decision in this regard to writing. 6 FMSHRC 632
(March 1984)(ALJ).

1050

D&R appears to have objected to its joinder on two grounds: that
it had been dismissed on the first day of the hearing -- with Jones' .
consent -~ and, therefore, had not had the opportunity of participating
in the hearing process; and, again, that Jones' motion for joinder was
time-barred. D&R followed up its oral objection with a written statement
of its objections and a letter informing the judge tha.t D&R was not
going. to submit any add;itional evidence. In .its objections, D&R repeated
that i t had been dismissed with Jones' consent and had not participated
in the hearing. On March 7, 1984, the judge joined D&R and then severed
the case involving D&R from Jones' action against Mingo. Subsequently,
D&R was permitted to and did file a brief on the merits of this case.
In his decision on the merits, the judge focused most of his attention
on D&R's timeliness argument and the evidence concerning Jones' discharge.
The judge rejected D&R's due process objections to its joinder after the
·hearing. In a footnote generally describing the February 22, 1984, conference call, the judge stated:
D&R Contractors was given opportunity to present
additional evidence and to cross-examine witnesses
who had appeared at the hearings in this case.
It is noted that counsel for D&R Contractors was
present throughout the hearings and that D&R
Contractors waived the opportunity to present
additional evidence and/or to cross-examine
witnesses.
6 FMSHRC at 1314 n.2. Tbe judge concluded that Jones' discharge was in
violation of section lOS(c) (1) .of the Mine Act and, in his subsequent
remedial order, directed D&R and Ronald Perkins to pay Jones back wages
with interest plus costs and his attorney's fees. We subsequently
granted D&R 1 s pet it.ion for discretionary review,

The procedural error claimed by D&R in this case presents us with a
straightforward due process issue: whether the judge's post-hearing
joinder of D&R as a party effectively denied the operator an adequate
opportunity to defend against the claim of unlawful, discriminatory
discharge. We hold that it did. The highly unusual procedure followed
by the judge in this case denied D&R the fundamental right to def end
itself in a meaningful manner, thereby depriving D&R of due process of
law.
The crucial procedural facts are clear. Initially, D&R was joined
only provisionally by the judge and was dismissed as a party on the
first day of the hearing before any testimony was taken. The grounds of
dismissal were substantive -- viz., that D&R was not the responsible
employer in this matter. Jone~counsel voluntarily and unequivocally
consented to this dismissal. Tr. 10-17; see n. 4, supra, At that
point, D&R's potential liability, if any,-was terminated. 6/

.

-

6/
As noted earlier, the judge reinforced his dismissal of D&R by
declining to rejoin it as a party at the conclusion of Jones' case-inchief. The judge ruled, "[T]hat [ruling] I previously made that [D&R'
is] no longer a party to this proceeding would stand." Tr. 217; see
p. 6, supra.

1051

Nevertheless, despite having dismissed D&R twice as a party in this
case, the judge, following a conference call that he initiated, rejoined
D&R two weeks after the conclusion of the hearing. We find that this
post-hearing joinder is violative of D&R's due process rights and are
unpersuaded by the reasons offered by the judge supporting the joinder.
The judge noted that counsel for D&R had been present at the hearing,
and he relied principally upon the fact that counsel for D&R had been
given the opportunity to present evidence and to cross-examine witnesses
who had testified at the hearing, but had declined the offer._--5ee 6
FMSHRC at 1314 n.2.
We hold that under the facts of this case the judge's offer to D&R
to reopen the record did not afford sufficient due process and thus the
post-hearing joinder of D&R was improper. Simply stated, "The fundamental
requirement of due process is the opportunity to be heard 'at a meaningful
time and in a meaningful manner."' Mathews v. Eldridge, 424 U.S. 319,
333 (1976), quoting Armstrong v. Manzo, 380 U.S. 545, 552 (1965). Given
the fact that D&R was not a party to this litigation when the case was
tried before the judge, the reopening of a cold administrative record
can hardly be said to satisfy the meaningful time and meaningful manner
requirement contemplated by the Court in Mathews v. Eldridge and Armstrong
v. Manzo and their progeny. The fact that counsel for D&R was present
at the hearing is not persuasive. D&R's counsel did not participate in
the hearing -- he was only a spectator. The judge's offering D&R the
post-hearing opportunity to present evidence and to cross-examine witnesses
(who had testified two weeks earlier) has a hollow ring. Accordingly,
to uphold the post-hearing joinder of D&R under the facts of this case
would be a serious affront to the principle of due process.
In finding the judge's post-hearing joinder of D&R to be improper,
we are mindful of the consequences to complainant Lonnie Jones. Nevertheless, in seeking to uphold Jones' right under the Mine Act to be free
of unlawful discrimination, we cannot infringe upon the due process
rights of D&R. Moreover, we note that Jones' counsel substantially
contributed to the procedural confusion that has plagued this case. As
noted above, Jones' counsel voluntarily consented to the pretrial dismissal
of D&R as a party. In addition Jones had every opportunity through the
Commission's pre-trial discovery process to determine the appropriate
employing entity. See 29 C.F.R. §§ 2700.55-.57. As the transcript
reveals, Jones' counsel was on express notice, when he consented to
D&R's dismissal at the outset of the hearing, that Mingo might well
defend on the ground that it was not Jones' employer. In the adversarial
system, Jones must live with the consequences of his counsel's consent
to D&R's dismissal and his counsel's failure to seek the seasonable
rejoinder of D&R.
There must be reasonable limits to the dismissal and rejoinder of
parties in Commission practice. In this case the sua sponte judicial

1052

addition of a party after its dismissal with consent and after hearing
was fundamentally unfair and contrary to Commission process. Accordingly,
we hold that the judge erred in joining D&R. '}_/
Finally, we wish to comment briefly upon the judge's sua sponte
activity in the attempted post-hearing joinder of D&R. At least under
the particular facts of the case, we find the judge's efforts to have
been misdirected. The role of the Commission and its judges is to
adjudicate, not to litigate, cases -- a procedural axiom followed by
this Commission from its formation. See, e.g., Canterbury Coal Co., 1
FMSHRC 1311, 1312-14 (September 1979). Pertinent to our present purposes,
parties bring discrimination cases under the Mine Act. The Commission
does not solicit, initiate, or revive a party's complaint. The Mine Act
provides for the traditional adversarial hearing process familiar to
American law and we must be vigilant in respecting that process. 30
u. s. c. § 815.
For the foregoing reasons, the judge's decision is reversed and
this proceeding is dismissed with prejudice. 8/

~//tfuvt-Richard V. Backley, Commissioner

?2~.$_:. lk::P--

6/l_;_v ~
L. Clair Nelson, Commissoner

7/
Given our disposition, we do not reach D&R's objection to Jones'
complaint on the ground of timeliness nor the substantive merits of
Jones' case.
8/
Chairman Ford did not participate in the consideration or disposition
of this matter.

1053

Commissioner Lastowka, dissenting:
The administrative law judge concluded that Lonnie Jones was discharged by D&R Contractors in violation of section 105(c)(l) of the Mine
Act. On review D&R challenges the judge's decision on procedural grounds
only, contending "that it was improperly joined as a party to this
action." Slip op. at 2. Agreeing with D&R, my colleagues hold that the
joinder below "effectively denied the operator an adequate opportunity
to defend against the claim of unlawful, discriminatory discharge •••
thereby depriving D&R of due process of law." Slip op. at 7. I agree
that the determination of the proper respondent in this discrimination
proceeding followed an unusual and tortuous path. I cannot conclude,
however, that the judge's ultimate joinder of D&R impugned D&R's constitutional due process rights to a fair hearing.
In evaluating the merits of D&R's procedural objection it must be
kept foremost in mind that we are dealing with administrative proceedings
provided by Congress to determine civil liability under an important and
particularly remedial section of a safety and health statute. Such
proceedings, of course, must be conducted consistent with the dictates
of due process. Due process, however, does not .require that "administrative hearings ••• be conducted with all the formalities and strictures
of a criminal case." Mack v. Florida State Board of Dentistry, 430 F.2d
862, 864 (5th Cir. 1970), cert. denied, 401 U.S. 954 (1971). Rather,
the touchstone of procedural due process in administrative proceedings
requires consideration of whether substantial prejudice has occurred.
Arthur Murray Studio v. F.T.C., 458 F.2d 622, 624 (5th Cir. 1972).
Notably absent from the record in this case is any demonstration of substantial prejudice suffered by D&R as a result of the judge's reconsideration of his previous denial of Jones' joinder motion. Quite to
the contrary, as discussed below the record amply demonstrates that no
prejudice resulted from the judge's ruling.
First, D&R was named by Jones in his initial complaint of discrimination filed with MSHA 15 days after his' asserted illegal discharge.
Thus, D&R had prompt notice of Jones' claim against it and cannot assert
prejudice based on surprise or faded witness memories. Second, although
the complaint filed with the Commission initially named only Mingo Coal
Company as respondent, Jones promptly moved to add D&R as a respondent
following the filing of Mingo's answer asserting that D&R, not Mingo,
was his employer. Third, D&R was offered a hearing once the judge
realized that his denial of joinder at the hearing in part had been
based on his own obvious computational error in determining a pertinent
time period. D&R refused a hearing, however, choosing instead to rely
on procedural objections to its "late joinder." Fifth, the rampant
confusion evident in this record over the nature of Jones' employment
relationship with D&R and Mingo is attributable in large part to the
less than clear "partnership" arrangement used in this case, and
apparently commonly used in Kentucky, primarily as a device to avoid

1054

obligations under workers' compensation and other programs. Tr. 152156, 199-206. See also BNA, Mine Safety and Health Reporter, February 5,
1986, at 342 {State~Kentucky to take corrective action addressing use'
of mining partnership agreements, which are .described as "a significant
problem area in need of attention", due to widespread confusion over
ownership responsibilities). Sixth, as a result of the partnership
arrangement, through which Roger Daniel as sole owner of Mingo contracted with D&R, comprised of Ronald Perkins as foreman/partner and
Jones and several other miners as additional partners, all of the
principals with knowledge of the circumstances surrounding the disputed
discharge who testified at the proceedings involving Mingo are the same
individuals who would have testified in the proceeding against D&R.
Therefore, the witnesses were known to D&R and readily available at the
time of its joinder. Reopening the hearing to permit their further
testimony and cross-examination and for the introduc.tion of additional
evidence does not contravene due process. Little Sandy Coal Sales,
7 FMSHRC 313 {March 1985).
In light of the above, I conclude that the showing of substantial
prejudice necessary to sustain a procedural due process objection has
not been established in this record. By refusing the judge's offer to
reconvene the hearing, D&R deprived itself of the very opportunity to
defend against the merits of Jones' complaint that it now protests it
has been unfairly denied.
Insofar as the administrative law judge's authority to reopen the
hearing is concerned, I cannot agree with my colleagues' suggestion that
the judge's actions constituted inappropriate advocacy rather than
impartial adjudication. Slip op. at 9. "Until the matter is closed by
final action, the proceedings of an officer of a department are as much
open to review or reversal by himself, or his successor, as are the
interlocutory decrees of a court open to review upon the final hearing."
City of New Orleans v. Paine, 147 U.S. 261, 266 (1893). Accord, Bookman v.
U.S., 453 F.2d 1263, 1264-65 (Ct. Cl., 1972); Faircrest Site Opposition
Committee v. Levi, 418 F. Supp. 1099, 1109 n. 3 (N.D. Ohio, 1976).
Here, Jones' complaint was still pending within the jurisdiction of the
judge. While the case was before him, he determined that he had committed a basic and obvious factual error in denying joinder. He decided
to rectify rather than ignore his error. In doing so he acted appropriately;
the failure to do so would have been error. 1_/

An apt parallel to the judge's actions in the present case might be
1_/
drawn from the following comments by the court in Faircrest Site Opposition Committee v. Levi, supra:
. The second action challenged by plaintiff under the
arbitrary and capricious standard is the L.E.A.A!s ultimate
dacision to issue a negative declaration. Plaintiff
points to the fact that the deciding representative of
L.E.A.A., Eldon James, changed his mind on this issue no
less than three times in less than a month. Clearly such
actions are not, to say the least, conducive to the public
confidence in the responsibility of Washington administrators; nor is this Court impressed with the procedural

1055

{Footnote continued)

Federal Rule of Civil Procedure 21 provides further support for the
judge's action. Rule 21 provides:
Misjoinder of parties is not ground for dismissal
of an action. Parties may be dropped or added
by order of the court on motion of any party or
on its own initiative at any stage of the action
and on such terms as are just.
{Emphasis added). Pursuant to Rule 21, the judge possessed the authority
to rejoinD&R and his offer to reconvene the hearing to allow it to
present its case is a just term for permitting the joinder. See Connnission
Procedural Rule l{b), 29 C.F.R. § 2700.l(b)(Federal Rules of Civil
Procedure applicable to Commission proceedings insofar as practicable).
In sum, while I agree that "there must be reasonable limits to the
dismissal and rejoinder of parties in Commission practice" (slip op. at
8), considering the clear remedial purpose underlying section 105(c) of
the Mine Act, to conclude that such limits were exceeded in the present
case is to adopt a "hypertechnical and purpose-defeating interpretation."
Donovan v. Stafford Construction Co. and FMSHRC, 732 F.2d 954, 959 (D.C.
Cir. 1984). Therefore, I respectfully dissent from the majority's
dismissal of Jones' complaint.

Footnote

continued

lapses and indecisiveness demonstrated by L.E.A.A. in this
action. However, the issue herein presented is whether its
decision is arbitrary 0r capricious. These demonstrations
of sporadic indecisiveness are merely evidence of said legal
characterization; they are not proof thereof •
•.•• [W]hile James' wavering decisions certainly appear
on the surface to be the result of arbitrary and capricious
action, upon reflection it is apparent that ·they were not.

418 F. Supp. at 1104-05.

1056

Distribution
Jeffrey A. Armstrong, Esq.
Appalachian Research & Defense
Fund of Kentucky, Inc.
P.O. Box 919
Barbourville, Kentucky 40906
Guy E. Millward, Jr., Esq.
Millward & Jewell
P.O. Box 650
Barbourville, Kentucky 40906
Administrative Law Judge Gary Melick
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041

1057

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

July 31, 1986
SECRETARY OF LABOR,
MINE SAFETY A...~D HEALTH
ADMINISTRATION (MSHA)
and
UNITED MINE WORKERS OF AMERICA
(UMWA)

v.

Docket No. PENN 81-96-R

JONES AND LAUGHLIN STEEL
CORPORATION
and
VESTA MINING COMPANY
BEFORE:

Backley, Doyle, Lastowka and Nelson, Commissioners
DECISION

BY THE COMMISSION:
This case is before us on remand from the U.S. Court of Appeals for
the District of Columbia Circuit, "for a determination of whether [30]
U.S.C. § 863(d)(l) ••• and 30 C.F.R. § 75.303 (1983) require coal mine
operators to conduct pre-shift examinations of coal-carrying conveyor
belt entries where miners are normally required to work or travel."
International Union, UMWA v. FMSHRC and Vesta Mining Co., No. 83-1867,
slip op. at 3 (D.C. Cir. March 9, 1984); 731 F.2d 995 (D.C. Cir. 1984)
(table). 1/ For the reasons explained below, we find that the coal-

l/

30 U.S.C. § 836(d)(l), section 303(d)(l) of the Federal Mine Safety
and Health Act of 1977, and the identical implementing mandatory safety
standard, 30 C.F.R. § 75.303, provide in part:
[l] Within 3 hours immediately preceding the beginning
of any shift, and before any miner in such shift enters
the active workings of a coal mine, certified persons
\

(Footnote continued)

1058

carrying belt conveyor entries that are the subject of this proceeding
are entries in which miners are normally required to work or travel, and,
as such, are subject to the pre-shift examination requirements of section
303(d)(l) of the Act and of 30 C.F.R. § 75.303.

Footnote 1/ continued
designated by the operator of the mine shall examine
such workings and any other underground area of the
mine designated by the Secretary or his authorized
representative. [2] Each such examiner shall examine
every working section in such workings and shall make
tests in each such working section for accumulations
of methane with means approved by the Secretary for
detecting methane and shall make tests for oxygen
deficiency with a permissible flame safety lamp or
other means approved by the Secretary; examine seals
and doors to determine whether they are functioning
properly; examine and test the roof, face, and rib
conditions in such working section; examine active
roadways, travelways, and belt conveyors on which
men are carried, approaches to abandoned areas, and
accessible falls in such section for hazards; test
by means of an anemometer or other device approved
by the Secretary to determine whether the air in each
split is traveling in its proper course and in normal
volume and velocity; and examine- for such other hazards
and violations of the mandatory health or safety
standards, as an authorized representative of the Secretary may from time to time require. [3] Belt conveyors on which coal is carried shall be examined after
each coal-producing shift has begun. Such mine examiner
shall place his initials and the date and time at all
places he examines. [Sentence numbers added.]
Further, section 318(g) of the Mine Act and the Secretary's standards
identically define key terms used in section 303(d)(l):
"lW]orking section" means all areas of the
coal mine from the loading point of the section
to and including the working faces, "active
workings" means any place in a coal mine where
miners are normally required to work or travel.
30 U.S.C. § 878(g)(3) and (4); 30 C.F.R. § 75.2(g)(3) and (4).

1059

The case arose when Jones and Laughlin Steel Corporation ("J&L")
was issued a citation and withdrawal order by an inspector of the
Department of Lao'or 's Mine Safety and Health Administration ("MSHA")
pursuant to section 104(d)(l) of the Min~ Act. The citation and withdrawal order alleged that J&L violated 30 C.F.R. § 75.303 by failing to
pre-shift examine certain coal-carrying belt conveyor "flights" before
miners entered areas along the flights and began work. ]:_/ The citation and withdrawal order also alleged that the violations of 30 C.F.R.
§ 75.303 were significant and substantial and were caused by the unwarrantable failure of J&L to comply with the mandatory standard. 30 U.S.C.
§ 814(d)(l).
J&L contested the citation and withdrawal order and a hearing was
held before a Commission administrative law judge. At the hearing the
parties stipulated that the belt conveyors in question transported coal
only, that both violations were cited on coal~producing shifts, and that
on both occasions an examination of the nature specified in 30 C.F.R.
§ 75.303 had not been made within three hours preceding the beginning of
the shift, or before miners entered and began to work in the areas along
the cited belt flights. 3 FMSHRC at 1723-24. ]./
The history of this matter is fully set forth in our previous
decision (5 FMSHRC 1209 (July 1983)) and need not be repeated in full
here. The judge fQund that the Secretary had not proved a violation of
section 75.303. The judge concluded that the Secretary had cited J&L
for failing to pre-shift examine the equipment, i.e., the coal carrying
belt conveyors, and that MSHA had failed to establish that the standard
and the Act require coal-carrying belt conveyors to be pre-shift examined.
3 FMSHRC at 1734. Therefore, the judge vacated the citation and withdrawal order. 3 FMSHRC 1721, 1734 (July 19Sl)(ALJ).
The Commission granted petitions for discretionary review filed by
the Secretary and the UMWA. !±_/ The Secretary argued on review that J&L
violated section 303(d)(l) of the Act and 30 C.F~R. § 75.303 because no
pre-shift examination was made of areas in the coal-carrying belt conveyor entries where miners were working. 2_/ J&L responded that in
'])
As used here the term "flight" refers to one conveyor belt in a
connected tandem series of belts. See Bureau of Mines, U.S. Dept. of
the Interior, Dictionary of Mining,"!1ineral, and Related Terms 440
(1981).

1/

Following the hearing, the motion of the United Mine Workers of
America ("UMWA") to intervene and file a brief was granted.

!±_/
The American Mining Congress ("AMC"), the Bituminous Coal Operators
Association, and Keystone Bituminous Coal Association filed briefs as
amici curiae.

2/

This argument, which distinguished betwe,en belt conveyor entries
and the belt conveyors themselves, represented a new position for the
Secretary. It was not refined and clarified until the Secretary's reply
brief to the Commission on review and·was not announced to the public
until three months after the Commission granted review. 5 FMSHRC at
1212, n. 5; see also MSHA Policy Memorandum No. 82-76 (March 3, 1982).

1060

distinguishing between the belt flights themselves and the entries in
which that belt conveyor equipment was located, the Secretary was
arguing a position not raised before the judge below. The Connnission
agreed that the Secretary was improperly attempting to litigate an issue
not raised below. 30 U.S.C. § 823(d)(A)(iii). Accordingly, the Commission left the issue of whether the statute and the regulation require
the pre-shift examination of coal-carrying belt conveyor entries for a
case in which it was properly raised. 5 FMSHRC at 1211-12. The Commission concluded, however, that section 303(d)(l) of the Act and 30C.F.R.
§ 75.303 do not require the pre-shift examination of coal-carrying belt
conveyors themselves.
The. Commission's decision was appealed to ·the U.S. Court of Appeals
for the District of Columbia Circuit by the UMWA. Prior to the appeal
Vesta Mining Co. ("Vesta") purchased the mine in question. Vesta then
intervened and filed a brief on appeal. (The Secretary and the AMC,
participating as amici curiae, also filed briefs.) Before the court,
Vesta altered the position taken by its predecessor, J&L, and argued
that the question of whether belt conveyor entries had to be pre-shift
examined had been properly before the Commission on review. The court
conceded that "the distinction between coal-carrying [belt conveyor]
equipment and the entries was perhaps not carefully articulated below."
Slip op. at 3. Nevertheless, the court reversed the Commission's
decision "to the extent that it holds that the parties did not· present
to the ALJ the question of whether entries in which coal-carrying belts
are located are subject to a mandatory pre-shift inspection." Slip op.
at 3. The court further stated:
Given that the statute and regulation require a
preshift examination of 'the active workings of a coal
mine' and that coal-carrying conveyor belt entries in
which miners are normally required to work or travel
clearly fall within the definition of 'active workings,'
the statute and regulation appear to require coal mine
operators to conduct a preshift examination of such
entries. It would be anomalous if the mere addition
of coal-carry~ng conveyor belts to an entry had the
effect of removing the entry from the scope of the
preshift examination requirement.
Slip op. at 3. Recognizing, however, that there might be "other considerations not apparent to this Court that bear on the proper interpretation of the statute and regulation," the court remanded the matter to
the Commission. Slip op. at 3.

1061

On remand the parties have filed new briefs presenting their positions and arguments on the issue of whether the statute and the standard
require pre-shift examinations of coal-carrying conveyor belt entries
where miners are normally required to work or travel. The parties
present three very different interpretations of how the statute and the
standard apply to this case. Vesta argues that the subject areas along
the coal-carrying belt conveyor flights are not required to be pre-shift
examined for either of two reasons. First, Vesta asserts that the
record establishes they are not "active workings," that, is, they are
not areas where "miners are normally required.to work or travel."
Second, assuming that the areas are "active workings," Vesta asserts
that they are specifically exempted by the third sentence of section
303(d)(l) and the standard. ("Belt conveyors on which coal is carried
shall be examined after each coal-producin·g shift has begun.") The UMWA
draws a contrary conclusion. The UMWAasserts that because·the third
sentence of section 303(d)(l) itself requires the on-shift·examination
of belt conveyors on which coal is carried, miners are "normally required
to work or travel" in the entries. Thus, according to the UMWA, all
coal-carrying belt conveyors are active workings and must be pre-shift
examined. The Secretary argues that the sole consideration in determining whether a pre-shift examination is required in a coal-carrying
belt conveyor entry is whether a particular area in an entry is an
"active working." The Secretary asserts that the evidence in this case
establishes that "miners are normally required to work or travel" in the
cited areas of the coal-carrying belt conveyor flights at issue.
In a succession of federal mine safety and health acts, Congress
has demonstrated increasing concern that coal miners be assured of
entering underground work areas that provide as safe and healthy an
environment as possible. Section 209(d) of the Federal Coal Mine
Safety Act of 1952, 30 U.S.C. § 471 et~· (1955), required pre-shift
examinations to be conducted in "every active working place" of the
underground areas of a gassy coal mine within four hours immediately
preceding the beginning of a coal-producing shift. The first sentence
of section 303(d)(l) of the Federal Coal Mine Health and Safety Act of
1969, 30 U.S.C. § 801 et~· (1976), adopted without change by the 1977
Mine Act, required that pre-shift examinations be performed within three
hours immediately preceding the beginning of any shift and throughout
all active workings of every coal mine.
The first sentence of section 303(d)(l) sets forth the general preshift examination requirement followed by more particular inspection
requirements.
Thus, the second sentence of section 303(d)(l) contains
the more specific requirements for the pre-shift examination of "working
sections" and for the pre-shift examination of other specified areas in
underground coal mines. The third sentence excepts coal-carrying belt
conveyors from the general and particularized pre-shift examination
mandates. Clearly, the intent of section 303(d)(l) is to make safer
those areas where miners are normally required to work or to travel. We

1062

agree with the court that to remove coal-carrying belt conveyor entries
where men normally work or travel from the general pre-shift inspection
mandate of the statute and the standard would be a deviation from the
statutory pre-shift inspection scheme.
We next consider whether the areas of the coal-carrying belt conveyor entries at issue were "active workings."
George Pizoli, mine
manager for J&L, testified that on almost every shift at the Vesta No. 5
mine miners were assigned to work at places along the belt as the need
arose. Tr. 131-32. Stephen Hajdu, J&L's assistant safety director,
testified that anytime during any shift it was possible that miners
would be working along coal-carrying belt conveyors and that it was
"normal practice"· at the Vesta No. 5 mine for men to work in belt
entries without a pre-shift examination.
Tr. 95-96. Thus, at the
Vesta No. 5 mine, it was a normal practice to require miners to work at
particular tasks as needed in areas of the coal-carrying belt conveyors,
and we conclude that these areas were places where miners were "normally"
required to work. Thus, once J&L assigned miners to work in particular
areas along coal-carrying conveyor belts, J&L was required by section
303(d)(l) of the Mine Act and by 30 C.F.R. § 75.303 to pre-shift examine
those specific areas.
Our conclusion is consistent with the Secretary's interpretation of
the pre-shift examination requirements of the Act and the standard
relating to the examination of coal-carrying belt conveyor entries.
That interpretation requires the pre-shift examination of "[a]ny area of
a coal mine in which miners are normally required to work or travel
during the shift, including areas along conveyor belt lines in which
miners are assigned to work or travel." The interpretation also states
that it is the Secretary's policy to require the examination of areas
along a belt entry "[w]hen miners are assigned duties." MSHA Policy
Memorandum No. 82-7C at 1 (March 3, 1982). 61 Thus, to comply with the
pre-shift examination requirements imposed by the statute and the standard,
an operator is not required to pre-shift examine all of the coal-carrying
belt conveyor entries in its mine, but only those areas of the entries
where miners are assigned duties requiring work or travel. II

!il

We note that it is also the Secretary's policy to allow the operator
to combine, under certain circumstances, the on-shift examination of
belt conveyors on which only coal is carried with the pre-shift examination of the areas of coal-carrying belt conveyor entries in which miners
are assigned duties. MSHA Policy Memorandum No. 82-7C (March 3, 1982)
at 2; see also Sec. Br. on Remand 27-30. Under the facts of the present
case the validity of this policy need not be explored here.

II

As we have stated previously, the inspection requirements imposed
by section 303(d)(l) of the Mine Act must be determined by reading that
section as a whole and in a harmonious and consistent manner. 5 FMSHRC
at 1212. Consonant with this approach, and based upon the structure of
section 303(d)(l) and the statutory and regulatory definition of "active
workings," the Commission previously concluded that coal-carrying belt
conveyors themselves are not subject to the pre-shift examination requirements of the statute and regulation but must be examined "after each
coal producing shift has begun." 5 FMSHRC at 1212-14. These conclusions
were not disturbed by the court.

1063

J&L assigned duties to miners requiring work in areas along the
coal-carrying belt conveyor flights. J&L did not examine these areas
prior to the miners entry into the areas. Accordingly, we reverse the
judge and conclude that J&L violated the pre-shift examination requirements of section 303(d)(l) of the Act and mandatory safety standard 30
C.F.R. § 75.303.
Because_J;;h._e judge who heard the case originally is no longer with
the Commission, we remand to the Chief Administrative Law Judge for
assignment to another judge to.determine whether, as alleged, the violations were of a significant and substantial nature and whether the
violations were caused by J&L's unwarra~table failure to comply with the
Act and the mandatory safety standard. :§_/

_,.,,,/
V. Backley, Commissioner

Commissioner

§_/
Chairman Ford did not participate in the consideration or disposition
of this case.
1064

Distribution
Ann Rosenthal, Esq.
Anna Wolgast, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Henry Mee. Ingram, Esq.
Rose, Schmidt, Dixon & Hasley
900 Oliver Bldg.
Pittsburgh, Pennsylvania 15222
Kurt Kobelt, Esq.
United Mine Workers of America
900 15th St., N.W.
Washington, D.C. 20005
Henry Chajet, Esq.
American Mining Congress
1920 N Street, N.W.
Washington, D.C. 20036
Charles P. O'Connor, Esq.
E. Carl Uehlein, Jr., Esq.
Robert A. Dufek, Esq.
Morgan, Lewis & Bockius
1800 M Street, N.W.
Washington, D.C. 20036

1065

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

July 31, 1986
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
on behalf of MICHAEL HOGAN
and ROBERT VENTURA
and

Docket No. PENN 83-141-D

UNITED MINE WORKERS OF AMERICA

v.
EMERALD MINES CORPORATION

BEFORE:

Doyle, Lastowka and Nelson, Commissioners
DECISION

BY THE COMMISSION:

This case involves a discrimination complaint brought by the Secretary
of Labor on behalf of miners Michael Hogan and Robert Ventura, pursuant
to the Federal Mine Safety and Health Act of 1977, 30 U.s .C. § 801 et
seq. (1982)(the "Mine Act"). The complaint alleges that Emerald Mines
Corporation ("Emerald") unlawfully suspended the complainants in violation
of section 105(c)(l) of the }line Act for refusing to ride the mine's main
hoist elevator. 1/ The complainants alleged that the main hoist elevator
was in an unsafe-condition. Following a hearing on the merits, Commission

!/

Section lOS(c)(l) of the Mine Act provides:
No person shall discharge or in any manner discriminate against
or cause to be discharged or cause discrimination against or otherwise
interfere with the exercise of the statutory rights of any miner,
representative of miners or applicant for employment in any coal or
other mine subject to this [Act] because such miner, representative
of miners or applicant for employment has filed or made a complaint
under or related to this [Act], including a complaint notifying the
operator or the operator's agent, or the representative of the
miners at the coal or other mine of an alleged danger or safety or
health violation in a coal or other mine, or because such miner,
representative of miners or applicant for employment is the subject
of medical evaluations and potential transfer under a standard
published pursuant to section [1011 of this [ActJ or because such
(footnote 1 continued)

1066

Administrative Law Judge George Koutras dismissed the complaint. 5
FMSHRC 2174 (December 1983)(ALJ). The Commission granted the petitions
for discretionary review filed by the Secretary and the Un.ited Mine
Workers of America ("UMWA") and heard oral argument. For the reasons
that follow, we reverse the judge's dismissal of the discrimination
complaint, conclude that Emerald unlawfully suspended the complainants,
and remand to the judge for consideration of appropriate relief.
The events at issue involve the main elevator at Emerald's No. 1
Mine, a large underground coal mine located in southwestern Pennsylvania.
At the time of these events, the mine was operating three shifts daily.
Hogan and Ventura were working underground on the 4:00 p.m. to midnight
shift. Neither miner had any prior disciplinary history. Both were
considered good and conscientious employees by their shift foreman,
Denny Smith.
The usual route underground and into the mine is via an enclosed
elevator that carries a maximum of 24 persons. The elevator shaft is
600 feet deep. The elevator normally runs on automatic mode at a speed
of 900 feet per minute.
On December 27, 1982, there were mechanical problems with the
elevator. At about 5:30 p.m., Denny Smith rode the elevator underground.
After he exited, the elevator did not return automatically to the surface.
The elevator constituted one of two required fresh air escapeways. If
the elevator could not be repaired within 30 minutes the miners had to
be given the option of leaving the mine by the remaining fresh air
escapeway--up the slope. Therefore, all of the miners underground,
including Hogan and Ventura, were notified of the ·elevator malfunction.
Denny Smith called the underground maintenance foreman who repaired the
elevator.
Ventura testified that he was told by Mark Sunyak, a miner who also
worked on the 4:00 p.m. to midnight shift and who used the elevator to
leave the mine following its repair, that the elevator had not leveled
properly at the bottom of the shaft. On the midnight shift of December 28,
1982, the elevator malfunctioned again. Maintenance representatives
from Houghton Elevator Company were called to make repairs, which took
some time and delayed the entrance of the day shift employees until
approximately 9:45 a.m.
Footnote 1 end.
miner, representative of miners or applicant for employment has
instituted or caused to be instituted any proceeding under or
related to this [Act] or has testified or is about to testify in
any such proceeding, or because of the exercise by such miner,
representative of miners or applicant for employment on behalf of
·himself or others of any statutory right afforded by this [Act].
30 u.s.c. § 815(c)(l).

1067

The elevator malfunctioned again on December 28 when at 3:00 p.m.
the doors did not open. Jackie Smith, a maintenance foreman, was called
to repair the elevator. He corrected the problem by recycling the power
and running the elevator up and down several times.
Later that day, at about 3:50 p.m., Hogan, Ventura, and other
afternoon shift miners were standing on the elevator platform when the
doors opened and a group of day shift miners exited. Hogan and Ventura
testified that the miners exiting the elevator appeared highly agitated,
excited, and shaken and were talking about an elevator malfunction that
occurred on their ride up. Miners testified that the elevator cage was
proceeding up the shaft at the normal speed (900 feet per minute) when,
at about 100 feet from the top, it stopped suddenly. The cage appeared
to some to fall, stop, start back up, and stop a third time. Those
inside the elevator telephoned the elevator contrpl room and Jackie
Smith brought the elevator up manually at inspection speed (180 feet per
minute). Miners who experienced the elevator incident testified that
the stopping and dropping of the elevator jarred them and caused their
knees to buckle. Some feared that the cage might fall to the bottom of
the shaft, seriously injuring them.
One of the miners on the elevator, Jerry Kessler, testified that
immediately upon leaving the cage he advised Denny Smith, the shift
foreman, that "there [was] something wrong with the cage, it dropped."
Tr. 207, 213. Kessler stated that Smith did not appear to hear him
although they were only one and one half feet apart. Kessler proceeded
to tell every man he saw on his way to the bathhouse about the incident
including Martin Willis, the UMWA's safety committeeman. Kessler told
Ventura, "If anybody rides that damn elevator, they are a fool because
somebody is going to get killed." Tr. 113.
Willis proceeded to the mine foreman's office to see what management
intended to do about the incident. Meanwhile, Jackie Smith ran the
empty elevator up and down without a recurrence of the incident and the
afternoon crew was ordered to enter the mine via the elevator.

As the afternoon shift began caging down, Hogan and Ventura separately
approached management representatives and told them that they believed
that the elevator was unsafe and that they would not cage down. Ventura
testified that he asked Alan Hager, the mine foreman, who had arrived at
the elevator platform, whether he was aware of the problems with the
elevator. Hager responded that there was nothing wrong. Hogan testified
that he told Hager he did not believe the elevator was safe and that he
was invoking his individual safety rights. Both Hogan and Ventura also
asked Jackie Smith about the malfunction of the elevator and testified
that Smith told them he did not know what was wrong with the elevator
and could not guarantee that it was safe. However, Smith testified that
he told Hogan and Ventura that he had not found anything wrong with the
elevator and that it was "the safest piece of e·quipment at the mine."
Ti'.-'. 386.

1068

Hogan and Ventura were called to mine foreman Hager's office where
they met with Hager and other management officials. Hager offered to
take the two miners into the mine by either the slope car or by running
the elevator manually. When safety questions were raised about these
options, Hager withdrew the offer to transport the miners in by the
slope car. The miners were then assigned alternate work at surface
areas of the mine, which they performed.
Hager then called the state and federal inspectors, who arrived at
about the same time as John Lusky, a mechanic from the Houghton Elevator
Company who had been called by management to examine the elevator.
Hager had previously told Hogan and Ventura that, depending on the
result of the investigation of the elevator by the inspectors, they
might be disciplined. At about 8:00 p.m., after testing the elevator
and replacing several parts, Lusky advised the inspectors, Hager and
other management personnel that he considered the elevator to be safe
and that none of the elevator safety features were defective. The
inspectors, who also examined the elevator, did not issue any citations
for safety violations.
Hager then summoned Hogan and Ventura to his office. He told them
that in management's view nothing was unsafe about the elevator at the
time of their refusal to cage down and that, therefore, they would
receive a five-day suspension. Hager's stated reason for the suspensions
was that the miners had interfered with management's right to direct the
workforce and that the complainants had acted "arbitrarily and capriciously
and not in good faith" in refusing to ride the elevator. Tr. 55, 125. f:_/
Hogan and Ventura subsequently filed a complaint with the Department
of Labor's Mine Safety and Health Administration ("MSHA") alleging
discrimination under§ 105(c)(l) of the Mine Act. Following an investigation by MSHA, the Secretary filed with the Commission a discrimination
complaint on behalf of Hogan and Ventura.
After a hearing on the merits, the Commission judge concluded that
the complainants' work refusals were not protected by the Mine Act and
that the five-day work suspensions did not constitute unlawful retaliation
under section 105(c). In reaching this conclusion, the judge focused
solely upon the so-called "drop incident" of December 28. He concluded
that the earlier mechanical problems with the elevator could not serve
as a basis for a good faith, reasonable belief that the elevator was
hazardous. 5 FMSHRC at 2211. The judge found that at the time of their
work refusal on December 28, the complainants did not possess a good
2/
Hager testified that under the Bituminous Coal Wage Agreement of
l9'81 (the "Contract") a dispute between miners and management may be
resolved by calling in state and federal mine inspectors. According to
Hager, if the inspectors find that the conditions complained of do not
constitute a violation of any safety standards, management is free under
the Contract to discipline the miners.

1069

faith, reasonable belief that riding the elevator was hazardous. The
judge was influenced by what he termed the complainants' lack of "credible
first-hand information indicating that the elevator would more than
likely fall to the bottom of the shaft i f they were to ride it." 5
FMSHRC at 2212. The judge further found that the miners had failed to
communicate the "drop incident" to management as the reason why they
refused to ride the elevator. 5 FMSHRC at 2210, 2213. Additionally,
the judge was impressed with what he viewed as Emerald's positive and
affirmative steps to address the elevator problems. 5 FMSHRC at 2206.
On review, the Secretary and the UMWA argue that in evaluating the
complainants' good faith, reasonable belief that the elevator was hazardous,
the judge incorrectly applied an "objective" test rather than the applicable
test -- whether the miners had a reasonable basis for believing that
riding the elevator was hazardous. They also argue that the judge erred
in focusing solely upon the "drop incident." They assert.that the prior
malfunctions of the elevator were known to Hogan and Ventura and influenced
their decision on December 28 to refuse to ride the elevator. They
further contend that Hogan and Ventura adequately communicated their
safety concerns to management.

Conversely, Emerald accepts the judge's emphasis of the "drop
incident" as the focal point for analysis of the complainants' good
faith, reasonable belief that the elevator was hazardous, and argues
that the judge correctly found that Hogan and Ventura did not adequately.
communicate that incident as the basis for their work refusals. Alternatively, Emerald contends that the complainants' work refusals should be
viewed as continuing ones during which Emerald provided assurances and
took remedial action so as to remove the refusal from the Act's protection.
We conclude that the judge erred in finding that Hogan and Ventura
were not discriminated against in violation of section 105(c) of the
Mine Act. First, we find that the judge erred in concluding that the
complainants did not possess a good faith, reasonable belief that the
elevator was hazardous. Second, we find that the judge erred in concluding
that the miners did not communicate sufficiently their safety concerns
to Emerald. We begin with the issue of the miners' good faith, reasonable
belief.
Under the Mine Act, a complaining miner establishes a prima facie
case of prohibited discrimination by proving that he engaged in protected
activity and that the adverse action complained of was motivated in any
part by that activity. Secretary on behalf of Pasula v. Consolidation
Coal Co., 2 FMSHRC 2786, 2797-2800 (October 1980), rev'd on other grounds
sub. nom. Consolidation Coal Co. v. Marshall, 663 F.2d 1211 (3rd. Cir.
1981); Secretary on behalf of Robinette v. United Castle Coal Co.t 3
FMSHRC 803, 817-18 (April 1981); The operator may rebut the prima facie
case by showing either that no protected activity occurred or that the
adverse action was not motivated in any part by protected activity.
Robinette, 3 FMSHRC at 818 n. 20. If an operator cannot rebut the prima
facie case in this manner, it nevertheless may defend affirmatively by

1070

proving that (1) it was also motivated by the miner's unprotected activity,
and (2) it would have taken the adverse action in any event for the
unprotected activity alone. See also Donovan v. Stafford Construction Co.,
732 F.2d 954, 958-59 (D.C. CiX::-1984); Boich v. FMSHRC, 719 F.2d 194,
195-96 (6th Cir. 1983)(specifically approving the Commission's PasulaRobinette test). The Supreme Court has approved a virtually identical
analysis for discrimination cases arising under the National Labor
Relations Act. NLRB v. Transportation Management Corp., 462 U.S. 393,
397-403 (1983).
A miner has the right under section 105(c) of the Mine Act to
refuse work, if the miner has a good faith, reasonable belief in a
hazardous condition. Fasula, 663 F.2d at 1217 n. 6, 1219; Miller v.
Consolidation Coal Co., 687 F.2d 194, 195 (7th Cir. 1982); Secretary
of Labor on behalf of Phillip Cameron v. Consolidation Coal Co., 7
FMSHRC 319 (March 1985), on remand 7 FMSHRC 1682 (October 1985), aff'd sub.
nom. Consolidation Coal Co. v. FMSHRC and Secretary of Labor on behalf
of Phillip Cameron, No. 85-2369, slip op. at 8-9 (4th Cir. July 8,
1986); Robinette, 3 FMSHRC at 807-12. However, this right to refuse to
work is not unconditional. Where reasonably possible, a miner refusing
work should ordinarily communicate or attempt to communicate to some
representative of the operator his belief that a safety or health hazard
exists. Simpson v. Kenta Energy Inc., KENT 85-155-D, slip op. at 5-7, 8
FMSHRC
(July 8, 1986); Secretary on behalf of Dunmire and Estle v.
NortherU-Coal Co., 4 FMSHRC 126, 133 (February 1982); See also Miller,
687 F. 2d at 195-96.
-Initially, we conclude that the judge's view regarding the scope
of the complainants' safety concerns is overly narrow and unsupported by
the record. The record clearly reveals that from December 27 up to the
complainants' refusal to ride the elevator on December 28, the elevator
malfunctioned several times. The "drop incident" which preceded the
complainants' refusal to ride was but the latest in a series of malfunctions. Hogan and Ventura were aware of these incidents. In
concluding that the elevator problems on December 27 could not serve as
a basis for a good faith, reasonable belief that the elevator was hazardous
at the time of the work refusal on December 28, the judge emphasized the
fact that the compla~nants knew that the earlier problems had been
corrected. 5 FMSHRC at 2210-11. Regardless of whether the complainants
knew that the prior problems had been corrected, the problems provided a
valid basis for the complainants' safety concerns in light of the
subsequent occurrence of further problems. The elevator malfunctions
created an atmosphere in which the complainants understandably distrusted
the elevator's reliability, and we conclude that the prior problems
logically cannot be severed from the overall mood of distrust which, for
the complainants, culminated in the "drop incident."
With this in mind, we find that it is clear from the overwhelming
weigqt of the evidence that the complainants possessed a good faith
belief that riding the elevator would be hazardous. A good faith belief
simply means an honest belief that a hazard exists. The purpose of this

1071

requirement is to remove from the Mine Act's protection work refusals
involving fraud or other forms of deception. Robinette, 3 FMSHRC at
808-10. Hogan and Ventura knew that the elevator had malfunctioned on
their December 27 shift. They were told of subsequent malfunctions.
They observed and talked to miners who were involved in the so-called
"drop incident" immediately after it happened. Thus, they had sufficient
reason to have a good faith belief that the elevator was defective at
the time they refused to ride it. There is nothing in the context of
events to suggest an ulterior motive. Nor does the record indicate any
evidence in either employees' personnel history suggesting a likelihood
of pretext or ulterior motive for their actions. Equally important,
each complainant initially acted individually, without knowledge of the
intentions of the other. We therefore hold that Hogan and Ventura had a
good faith belief that it would be hazardous to ride the elevator and
that the judge's contrary conclusion is not supported by substantial
evidence.
In addition to being held in good faith, the miner's belief in a
hazard must be reasonable. Unreasonable, irrational, or completely
unfounded work refusals do not warrant statutory protection. Robinette,
3 FMSHRC at 811. This requirement necessitates a showing that the
miner's honest perception of a hazard be a reasonable one under the
circumstances. Cameron, No. 85-2369, slip op. at 8-9 (4th Cir. July 8,
1986); Robinette, 3 FMSHRC at 812; Haro v. Magma Copper Co., 4 FMSHRC
1935, 1944 (November 1982). Thus, reasonableness is to be evaluated
from the viewpoint of the refusing miner at the time of refusal.
Objective proof that an actual hazard existed is not required. Robinette,
3 FMSHRC at 810; Haro, 4 FMSHRC at 1943-44; Pratt v. River Hurricane
Coal Co., Inc., 5 FMSHRC 1529, 1533-34 (September 1983). ]_/
In finding that the complainants did not possess a reasonable
belief that the elevator was hazardous to ride, the judge made errors of
law and of fact and applied an objective standard. The judge held that
Hogan and Ventura knew, prior to their refusal, of the efforts of Hager
to locate and correct the problem with the elevator, including test runs
of the elevator with the union president on board. The judge also held
that the complainants knew that Hager had summoned state and federal
inspectors and that, prior to their refusal, Hogan and Ventura had
received Hager's offer to take them into the mine by operating the
elevator on manual mode. 5 FMSHRC at 2209. The record contains uncontroverted evidence that the complainants had, at best, only limited
knowledge of inconclusive testing that had been performed before the
afternoon shift began to cage down in the elevator. At the time of his
3/
In interpreting the Contract to permit the discipline of a miner
when the complained of conditions are found not to be violations of
mandatory safety standards, Emerald runs the risk ·of imposing discipline
in violation of section 105(c) of the Mine Act. See Oral Arg. Tr.
47-48. The fact that the perceived hazard does not violate a mandatory
health or safety standard does not mean the miner lacked a good faith,
reasonable belief in the hazard at the time of his refusal. Robinette,
3 FMSHRC at 411-12.

1072

refusal to board the elevator, Hogan was not aware of any steps taken by
management to locate the reason for the elevator drop, or of any repairs
or maintenance done on the elevator after the incident. Hogan knew only
that the empty cage had been run up and down a few times. Further,
Hogan was not aware that the union president had ridden in the cage or
that the Houghton mechanic had been summoned. Similarly, at the time of
his refusal, Ventura was unaware of any testing of the elevator. Re
knew only that management was unaware of the source of the elevator's
problems and had summoned the Houghton mechanic. Moreover, there is no
question but that Hager's offer to manually cage down the complainants
and Hager's call to state and federal inspectors came after Hogan and
Ventura refused to ride the elevator. Hager's testimony alone makes
this clear. 4/
In evaluating the reasonableness of the complainants' belief that
the elevator was hazardous, the judge concluded that the malfunctions of
the elevator prior to the "drop incident" could not serve as a basis for
a reasonable belief that the elevator was hazardous. The judge noted
that repairs had been made. 5 FMSHRC at 2211. While it is true that
the complainants were aware that the problem of December 27 had been
corrected, they did not know whether any subsequent repairs had been
made. More importantly, given the fact that the complainants heard from
the other miners that the elevator continued to malfunction, it was
reasonable, regardless of the repairs to the elevator, for the complainants
to assume that the elevator was experiencing continuing and repeated
safety problems, the underlying causes of which were unknown.

On December 28, Hogan actually saw the miners as they got off the
elevator or immediately after they got off the elevator. His first hand
impression was that they were agitated and that a few of them were so
upset that they were "really scared" and "actually white." Tr. 34.
Both Hogan and Ventura heard a number of miners report that something
serious had just happened on the elevator. These observations corroborated and heightened their already existing concerns regarding the
safety of the elevator. Given the complainants' knowledge of the elevator's
prior malfunctions and the complainants' observation of and discussions
with miners immediately after the "drop incident," we conclude that the
great weight of the evidence establishes that the complainants did possess a
reasonable belief that riding the elevator would be hazardous. The
complainants were not required to be presented with "first-hand information
indicating that the elevator ••• would more than likely fall to the
bottom of the shaft i f they were to ride on it." 5 FMSHRC at 2212.
We recognize that management attempted to address complainants'
fears. Hager talked to the complainants in his office. Hager initially

4/
The judge was impressed that the inspectors did not issue any
citations and that no cause for the elevator stopping was discovered.
5 FMSHRC at 2209. The fact that a subsequent investigation fails to
confirm an actual violative condition does not vitiate the reasonableness of a miner's work refusal. Robinette, 3 FMSHRC at 411-12.

1073

told the complainants-that they could enter the mine via the slope,
which offer was later retracted. He also offered to have the elevator
operated manually. The Houghton mechanic was called. Jackie Smith, the
maintenance foreman, also talked to Hogan and Ventura after their initial
refusal. The judge found that Smith told the complainants that he did
not find anything wrong with the elevator and that it was safe.
A continuing work refusal in the face of corrective measures taken
by management at some point loses the protection of the Mine Act. Bush
v. Union Carbide Corp., 5 FMSHRC 993, (June 1983). However, we conclude
that Hager and Smith did not convey sufficient information to the complainants to allay their reasonable fears. They were told by Hager and
Smith that the elevator was safe, but they were not told what caused the
malfunctions or why it was now considered safe. They were told that the
mechanic from the elevator company was coming to inspect the elevator,
but when they were told the results of his inspection they were also
simultaneously informed that they were being suspended. They were told
that they could enter the mine by going down the slope, but this offer
was withdrawn. They were told that they could enter the mine while the
elevator was operated manually, but manual operation of the elevator
would not assure its safety if something other than the elevator's
electric controls was defective. Finally, although Hogan learned,
following his refusal to ride the elevator, that test runs of the
elevator had been made with an empty cage, he reasonably discounted

these tests because of the lack of weight on the elevator.
Not ·only must a miner have a good faith, reasonable belief in the
hazard that is the basis for his work refusal, "where reasonably possible,
a miner refusing work should ordinarily communicate ••• to some representative of the operator his belief in the safety or health hazard at
issue." Dunmire and Estle, 4 FMSHRC at 133. See also Simpson, KENT
85-155-D, slip op. at 5-7, 8 FMSHRC
(July 8-:-I'986). The judge found
that the only basis for the complainant's work refusal was the "drop
incident" and that Hogan and Ventura "did not communicate the asserted
elevator 'dropping' to anyone at anytime prior to their work refusal."
5 FMSHRC 2213. Like the judge's analysis of the reasonableness of the
complainants' refusal, we find his analysis of the communication requirement too restrictive.
In Dunmire and Estle, 4 FMSHRC at 134, the Commission stated,
"[O]ur purpose is promoting safety, and we will evaluate communication
issues in a common sense, not legislative manner. Simple, brief communication will suffice •••• " In articulating a safety complaint, a miner
need not make a detailed statement as to the nature of the hazard, as
long as the operator has notice of the hazard that the miner believes
exists. The goal is to adequately apprise the operator so that it may
address the perceived hazard. Simpson, KENT 85-155-D, slip op. at 6, 8
FMSHRC
(July 8, 1986). Thus, the communication must be evaluated
not only in terms of the specific words used, but also in terms of the
circumstances within which the words are used and the results, if any,
that flow from the communication.

1074

The record indicates that Hogan and Ventura individually advised
Denny Smith and Alan Hager that they did not believe the elevator was
safe. Smith and Hager confirmed that the complainants expressed concern
to them about the safety of the elevator. It is clear that the complainants' questions and statements stimulated Emerald to act. Emerald
understood the substance of the complainants' concerns and moved to
address the hazard the complainants perceived. Hager summoned a
mechanic from Houghton to inspect the elevator. He also called the
state and federal mine inspectors who reviewed the elevator's operation.
Consequently, in these circumstances, we conclude that the complainants'
statements and questions regarding the safety of the elevator were
sufficient to satisfy the obligation of a miner who refuses work to
articulate the reason for his work refusal.
Thus, we hold that the complainants had a good faith, reasonable
belief that riding the elevator was unsafe, and that they adequately
communicated their safety concerns to mine management. We further
conclude that the complainants' initial refusal to ride the elevator was
protected by section 105(c) of the Mine Act, and that before their fears
could be sufficiently allayed by management they were suspended for
their protected activity. The judge's contrary conclusions are not
supported by substantial evidence and are contrary to law.
There is no dispute that the five-day suspension of Hogan and
Ventura was motivated by the complainants' protected activity.
Accordingly, we reverse the judge's finding that no violation of section
105(c) occurred and we remand for determination of appropriate
remedies. l_/

5/
Chairman Ford and Commissioner Backley did not participate in the
consideration or decision of the merits of this case.

1075

Distribution
Linda Leasure, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
R. Henry Moore, Esq.
Rose, Schmidt, Chapman, Duff & Hasley
900 Oliver Bldg.
Pittsburgh, Pennsylvania 15222
Mary Lu Jordan, Esq.
UMWA
900 15th St., N.W.
Washington, D.C. 20005
Administrative Law Judge George Koutras
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, 10th Floor
Falls Church, Virginia 22041

1076

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JUL 1 1986
CARL HOLCOMB,

DISCRIMINATION PROCEEDING

complainant
Docket No. WEVA 86-135-D

v.
COLONY BAY COAL COMPANY,
Respondent

DECISION
Appearances:
Before:

Carl Holcomb, pro se1 Thomas L. Woolwine, Coal
Labor Inc., for Respondent.

Judge Broderick

STATEMENT OF THE CASE
Complainant contends that he was discharged from his job
with Respondent because of safety complaints. Respondent's
position is that complainant was fired for insubordination.
Pursuant to notice, the case was heard in Beckley, West Virginia
on May 19, 1986. Carl Holcomb testified on his own behalf, and
called as witnesses Richard Wells, Gary Walker, Jr., Edward
Kincaid, and Joe C. Rotenberry: James Steven Mink, Robert T.
Bolen, and James R. Caldwell testified on behalf of Respondent.
Both parties have submitted posthearing written arguments.
I
have carefully considered the entire record and the contentions
of the parties in making this decision.
FINDINGS OF FACT
From July 19, 1981 until November 8, 1985, Complainant
worked as a bulldozer operator for Respondent's coal company. He
moved overburden that had been dislodged by drilling and blasting
to uncover the coal seams in a strip mine.
Respondent produced
coal which entered into interstate commerce, and its operation
affected interstate commerce. Complainant had previously worked
in the coal mining industry for more than ten years as a truck
driver, bulldozer operator, grader operator and loader operator.
Complainant is a skilled bulldozer operator. In the opinion of
Respondent's superintendent, "he's one of the best dozer men I've
ever seen." (Tr. 166)

1077

Complainant contends that as he continued on the job,
management put more and more pressure on him, forcing him to work
while others were "just playing and carrying on." (Tr. 11)
Complainant alleges that he was always required to work in hard
rock and in dusty places and that he was given the dangerous
assignment on the top of the highwalls. He also stated that he
was unfairly denied sick leave rights and "could not get a
grievance filed with the Committeeman." (Tr. 12)
Complainant had been placed on probation in 1984 after
apparently threatening the General Superintendent. He was
suspended with intent to discharge following the incident, but
the discipline was reduced to one year probation during the
grievance procedure.
·
In mid-1984, Complainant's dozer was used in an attempt to
clear an area pf burning coal in a 5-block seam. The heat
apparently burned the seals around the air conditioning unit in
the cab. This resulted in more dust coming in the cab through
the air conditioner, causing Complainant bronchial problems.
Complainant asked his foreman and superintendent ,for a transfer
to less dusty conditions. When the transfer was refused,
Complainant filed a grievance but the company would not meet with
hi~ on the grievance.
However, on May 31, 1986, Respondent
conducted a dust sample survey of the cab of his dozer. The
sample was taken to the MSHA Field Office where it showed 1.0
milligrams of respirable dust. On June 3, 1985, Complainant
filed a request under section 103(g) of the Act for an MSHA
inspection of the environment in his bulldozer. An MSHA
inspector came to the mine and examined the bulldozer. He found
two holes in the bottom of the blower compartment which were not
sealed. The holes and dust vents were sealed and on June 6, 1985
a dust sample was collected which showed 0.8 milligrams of dust
per cubic meter of air (0.8 mg/m3). Complainant continued to
complain of dust in his cab, and further work was.done on the
seals in June and July 1985. Complainant filed a second 103(g)
complaint on October 9, 1985 alleging excessive dust in his cab.
An outside contractor was called in to clean and reseal the unit
and an MSHA inspector inspected the unit on October 11, 15 and
16, 1985. Respirable dust samples were taken on October 11 and
October 15 which showed 1.2 mg/m3 and 0.8 mg/m3 respectively.
Complainant states that the dust in his cab resulted in
bronchial problems and he was treated for respiratory problems at
the Southern West Virginia Clinic beginning in May 1985 by
Dr. Norma J. Mullins. Dr. Mullins made a diagonsis of asthma
exacerbated to some degree by exposure to dust. Complainant was
treated with medication and an inhaler, and was referred to
Dr. D. L. Rasmussen on November 14, 1985: X-rays showed no

1078

evidence of coalworkers pneunoconiosis; pulmonary function
studies showed no lung impairment.
On November 7, 1985, complainant, who normally worked from
7:00 a.m. to 5:00 p.m. asked his foreman Tom Bolen to bring his
paycheck, because he intended to leave at about 3:00. Bolen went
for the check, but did not bring it to Complainant who kept
working until about 4:00. At that time Complainant drove 'to his
own vehicle and took off his mining gear as the foreman drove up.
complainant told him he could take the check and stick it.
complainant then drove home. Bolen went to the mine office and
reported the incident to the Superintendent and the Union
Management Communications Committee. Bolen requested a meeting
concerning the incident and one was scheduled' for the next
morning, November 8.
Bolen appxoached Complainant after he began work on
November 8, and asked him to come to the office for a meeting.
Complainant refused. Bolen returned to the 9ff ice and informed
~he superintendent James Caldwell.
Caldwell returned to the mine
s1t.-e with two union committeemen who urged Complainant to come to
the meeting. He again refused. Caldwell called the Union
Distriat Representative, at whose direction the committeemen
returnea to Complainant, but he again refused to come to the
office f'or a meeting. Complainant was then given a written
suspension from work subject to discharge. The action was stated
to be "based on gross insubordination displayed toward management
and for refusing to follow specific directives of management."
Complainant filed a grievance which was denied. He took the
matter to arbitration and the arbitration upheld the discharge in
an award issued December 27, 1985.
ISSUES

1) Did Complainant 1 s discharge on November 2, 1985 result
from activities protected under the Act?
2)

If it did, what remedies is Complainant entitled to?

CONCLUSIONS OF LAW
I.

JURISDICTION

Complainant was a miner~ Respondent was a mine operator.
Both were subject to the Act, and I have jurisdiction over the
parties and subject matter of this proceeding.
II.

PROTECTED ACTIVITY

1079

To establish a prima facie case of discrimination,
Complainant must show that he was engaged in activity protected
under the Act, and that the adverse action was motivated in any
part by that activity. Houser v. Northwestern Resources Company,
8 FMSHRC
(June 20, 1986), and cases cited therein.
The evidence before me clearly establishes that Complainant
complained to his supervisors on many occasions of excessive dust
in his cab. These complaints were related to what Complainant
believed was an unhealthy working environment. They constituted
activity protected under the Act. The requests complainant made
under section 103(g) of the Act for MSHA investigations of his
working environment were also protected activity. Complainant
was experiencing excessive dust in his cab·, even though the dust
samples were within allowable limits. Respondent admitted that
Complainant's cab was dustier than the other bulldozers at the
min~ site.
However, th~ evidence establishes that Respondent was
making reasonable efforts to take care of the problem, including
calling in an outside contractor. There is no probative evidence
that Respondent was deliberately causing excessive dust in
Complainant's work environment, nor was any credible motive for
such a practice suggested:
The incident involving the alleged threat made by
Complainant to the Superintendent was not protected activity, and
this is so regardless of fault, since it did not involve any
employment health or safety matter. Nor is the incident
involving Complainant's check in itself activity protected under
the Mine Safety Act.
ADVERSE ACTION
Complainant was discharged. Is there any evidence that the
discharge was motivated in any part by the protected activity
described above?. Complainant testified that on October 11, 1985
after an MSHA inspection, as Complainant was driving home, he met
Superintendent Caldwell driving up the road about 50 to 60 miles
per hour and "he run me clean out of the road when he came
through." (Tr. 17) On the succeeding days, Caldwell began
checking Complainant's work area frequently, which he had never
done before. Complainant was off work from October 25 to
October 29, 1985 and from the latter date until he was discharged
the company "didn't let up. They kept pushing me to do more.
The more work I done, the more they wanted me to do.n (Tr. 21)
Complainant believes that these facts show that Respondent
was retaliating against him for his complaints to management and
to MSHA about his dusty environment. However, there is no
evidence of such a retaliatory intent.
I have carefully
considered this evidence, and Complainant's other evidence,

1080

written and oral, and conclude that it does not establish that
his discharge was motivated in any part by his protected activity.
Therefore, he has failed to establish a prima facie case of
discrimination.
Even if a prima facie case were established, the evidence
clearly establishes that Respondent would have taken the adverse
action for unprotected activity alone, viz, for Complainant's
verbal abuse of his foreman, and his repeated refusal to attend a
company-union meeting to discuss the matter. See Houser v.
Northwestern Resources Company, supra~ Haro v. Magma Copper Co.,
4 FMSHRC 1935 (1982).
For the above reasons, I conclude that the evidence does not
establish that Complainant was discharged for activity protected
under the Mine Act. No violation of section 105(c) of the Act
has been shown.
ORDER
Based on the above findings of fact and conclusions of law,
the Complaint of Discrimination and this proceeding are
DISMISSED.

J

t·Vl·Lf·:{

,./f1~''t:J le 1'·l ~l[/

James A. Broderick
Administratiave Law Judge

Distribution:
Carl Holcomb, P.O. Box 103, Daniels, WV 25832 (Certified Mail)
Thomas L. Woolwine, President, Coal Labor, Inc., Box 1389,
Princeton, WV 24740 (Certified Mail)
J. R. Caldwell, General Superintendent, Colony Bay Coal Company,
P.O. Box 1085, Beckley, WV 25801 (Certified Mail)
slk

1081

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

July 2, 1986

CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEST 86-51-M
A. C. No. 45-00764-05508
Parker Pit

v.
COLUMBIA ASPHALT & GRAVEL,
Respondent

ORDER DISAPPROVING SETTLEMENT
ORDER 'l'O SUBMI'I' INFORMA·IION
Before:

Judge Merlin

.
I am unable to approve the Motion To Approve Settlement
filed by the Solicitor on June 30, 1986, because it fails to

provide necessary information and contains many inaccuracies.
For Citation No. 2667782 the Solicitor recommends a
reduction from $136 to $70, but gives no reasons.
For Citation No. 2667784 he recommends a nominal reduction
from $136 to $130, but here again, gives no reasons.
For Citation No. 2667785 a very substantial reduction from
$136 to $45 is recommended and in support thereof the Solicitor
states that the wiring referred to in the citation was in excellent condition.
However, the citation itself states that the
electric feed cable to the water pump was deteriorating.
Can a
deteriorating wire be in excellent condition?
In seeking a reduction from $136 to $45 for Citation No.
26677786 the Solicitor refers to the excellent condition of the
wiring (paragraph 3(b)), but as his motion subsequently
recognizes, that violation dealt with guarding (paragraph 3(d)).
The Solicitor advises that the operator did not receive any
assessed violations 6uring the prior 24 months.
However, the
printout attached to his penalty petition shows 19 violations.
The Solicitor must explain the foregoing discrepancies
before any settlement, much less one like this involving such
substantial redactions, is approved.

1082

This is a simple and routine case.
I have difficulty in
understanding how the Solicitor could submit such a faulty
motion. Such a submission results in extra and unnecessary work
for both this Commission and the Solicitor. And of course, it
does not further the purposes of the Act.
Finally, I note that the Solicitor filed a Notice of Settlement on February 20, 1986, but did not file his settlement motion
until more than four months later. This case has been pending
far too long.
Accordingly, it is ORDERED that subject settlement motion be
Disapproved and that the Solicitor submit the necessary
information on or before August 1, 1986.

Faul Merlin
Chief Administrative Law Judge
Distribution:
Daniel w. Teehan, Esq., Regional Solicitor, U. s. Department of
Labor, 8003 Federal Office Building, Seattle, WA 98174
(Certified Mail)
Ernest Scott, Jr., Esq., Office of the Solicitor, U. S. Department of Labor, 8003 Federal Office Building, Seattle, WA 98174
(Certified Mail)
Thomas Mascolino, Esq., Trial Litigation, Office of the
Solicitor, U. S. Department of Labor, 4015 Wilson Boulevard,
Room 414, Arlington, VA 22203
(Certified Mail)
Mr. Philip Sali, Columbia Asphalt & Gravel, Inc., P. O. Box 134,
Parker, WA 98939
(Certified Mail)
/gl

1083

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LJ\W JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG Pl KE
FALLS CHURCH, VIRGINIA 22041

JUL 3 1986
JOHN A. GILBERT,
Complainant

v.

SANDY FORK MINING COMPANY,
INCORPORATED,
Respondent
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHAt
ON BEHALF OF
JOHN A. GILBERT,
Complainant

v.

SANDY FORK MINING COMPANY,
INCORPORATED,
Respondent

.
.
.
..•

DISCRIMINATION PROCEEDING
Docket No. KENT 86-49-D
MSHA Case No. BARB CD 85-61

.•
:
:
:
:

.
..
.•

DISCRIMINATION PROCEEDING
Docket No. KENT 86-76-D
MSHA Case No. BARD CD 85-61
No. 12 Mine

..:

DECISION
Appearances:

Tony Oppegard, Esq·., and Stephen A. Sanders,
Esq., Appalachian Research & Defense Fund of
Kentucky, Inc., Hazard, Kentucky, for John A.
Gilbert;
Carole M. Fernandez, Esq., Office of the
Solicitor, U.S. Department of Labor, Nashville,
Tennessee, for the Secretary of Labor;
Willia~ A. Hayes, Esq., Middlesboro, Kentucky,
for Respondent.

Before:

Judge Melick

Background
On August 8, 1985, John A. Gilbert filed a complaint
with the·Department of Labor, Mine Safety and Health Administration CMSHA), alleging that on August 7, 1985, he had been
discharged by Sandy Fork Mining Company, Incorporated (Sandy
Fork) in violation of section 105(c)(l) of the Federal Mine

1084

Safety and Health Act of 1977, 30 U.S.C. 801 et~, the
"Act."l/ It is not disputed that the Secretary of Labor
began his investigation pursuant to section 105(c)(2) upon
receipt of that complaint.2/ Subsequently, after the expiration of the 90-day notification period following the receipt
of that complaint provided under section 105(c)(3) of the Act
the Secretary advised Mr. Gilbert by letter dated November 15,
1985, that the investigation of his complaint had not been

1; Section 105(c){l) reads as follows:
No person shall discharge or in any manner discriminate
against or cause to be discharged or cause discrimination
against or otherwise interfere with the exercise of the statutory rights of any miner, representative of miners or· applicant for employment in any coal or other mine subject to this
Act because such miner, representative of miners or applicant
for employment, has filed or made a complaint under or
related to this Act, including a complaint notifying the
operator or the operator's agent, or the representative of
the miners at the coal or other mine of an alleged danger or
safety or health violation in a coal or other mine or because
such miner, representative of miners or applicant for employment is the subject of medical evaluations and potential
transfer under a standard published pursuant to section 101
or because such representative of miners or applicant for
employment has instituted or caused to be instituted any
proceedings under or related to this Act or has testified or
is about to testify in any such proceeding, or because of the
exercise by such miner, representative of miners or applicant
for employment on behalf of himself or others of any statutory right afforded by this Act.
2/ Section 105(c)(2) reads in part as follows:
"Any miner or applicant for employment or representa- .
tive of miners who believes that he has been discharged,
interfered with, or otherwise discriminated against by any
person in violation of this subsection may, within 60 days
after such violation occurs, file a complaint with the Secretary alleging such discrimination. Upon receipt of such
complaint, the Secretary shall forward a copy of the complaint to the respondent and shall cause such investigation
to be made as he deems appropriate. Such investigation shall
commence within 15 days of the Secretary's receipt of the
complaint • • • • "

1085

completed and that it had not yet been determined whether or
not a violation of section 105(c} had occurred.~/
Thereafter, on December 23, 1985, Mr. Gilbert filed
his own complaint with this Commission pursuant to section
105(c}(3) and Commission Rule 40(b), 29 C.F.R. § 2700.40Cb).4/
Subsequently on February 24, 1986, the Secretary filed his own
complaint with this Commission on behalf of Mr. Gilbert against
Sandy Fork Mining Inc. under section 105(c)(2} and proposed a
civil penalty for the alleged violation. On April 3, 1986, the
Secretary filed a motion to dismiss maintaining that Mr.
Gilbert's complaint filed under section 105Cc)(3} (Docket No.
KENT 86-49-D) should be dismissed as without a jurisdictional
basis in light of the complaint filed by the Secretary on
behalf of Mr. Gilbert (Docket No. KENT 86-76-D).
Motion to Dismiss
In his motion to dismiss the Secretary argues that he
need not comply with the requirements of the Act that he make
a determination as to whether or not discrimination has
occurred within 90 days of his receipt of a complaint. He
further argues that should the aggri~ved individual file his
own complaint under section 105(c)(3) after the statutory
90~day period, that case will become null and void as lacking
a jurisdictional basis if the Secretary later decides to file
a complaint of his own under section 105(c)(2).
Indeed the Act itself does not provide express guidance
as to the procedures to be followed by an individual complainant under section lOSCc} in the event the Secretary does
not make his decision (as to whether a violation of the Act
3/ Se~tion 105Cc}(3) of the Act provides in part as follows:
"Within 90 days of the receipt of a complaint filed
under paragraph (2),· the Secretary shall notify, in writing,
the miner, applicant for employment, or representative of
miners of his determination whether a violation has occurred.
If the Secretary, upon investigation, determines that the
provisions of this subsection have not been violated, the
complainant shall have the right, within 30 days of notice of
the Secretary's determination, to file an action in his own
behalf before the Commission, charging discrimination or
interference in violation of paragraph (1).
4; commis~ion Rule 40Cb) reads as follows:
"A complaint of discharge, discrimination or interference under section 105(c} of the Act, may be filed by the
complaining miner, representative of miners, or applicant for
employment if the Secretary determines that no violation has
occurred, or if the Secretary fails to make a determination
within 90 days after the miner complained to the Secretary."

1086

has occurred) within the 90-day time frame set forth under
section 105(c)(3).
It is clear however that Congress intended that the
miner have the right to file a complaint on his own upon the
failure of the Secretary to act within the prescribed 90-day
period. Indeed in recognition of this Congressional intent
this Commission promulgated its Rule 40(b) under which the
aggrieved miner is specifically provided the right to file
his own complaint under these circumstances. Secretary on
behalf of Hale v. 4-A Coal Company, Inc., 8 FMSHRC
,
Docket No. VA 85-29-D, slip opinion p. 3 n. 3 (June 25, 1986) •.
This admi.nistrative interpretation is entitled to great
weight. Chevron, U.S.A., Inc. v. National Resources Defense
council, 104 S.Ct. 2778 (1984); Manufacturers Ass'n v.
National Resources Def~nse Council, 105 s. Ct. 1102 (1985);
Federal Election Commission v. Democratic Senatorial Campaign
committee, 102 s.ct. 38 (1981) and Zenith Radio corp. v.
United States, 98 S.Ct. 2441 (1978).
Such a construction is, moreover, consistent with the
liberal construction to be accorded safety legislation.
Whirlpool Corp. v. Marshall, 100 s. Ct. 883 (1980}. More
specifically this construction is essential to accomplish the

objective of the statute and to avoid unjust and oppressive
consequences to aggrieved_ miners where the Secretary fails to
act within the prescribed time. Caminetti v. United States,
37 S. Ct. 192 Ci917). Administrative notice may be taken of
a recent case in which the Secretary delayed almost 4 years
before deciding not to represent a miner on his lOSCc) complaint.
(Dan Thompson v. Cypress Thompson Creek, MSHA Case
No. 82-27). The miner is seriously prejudiced by such delay
as witnesses move, memories fade and documents are lost or
destroyed, and may suffer unwarranted economic hardship.
Such a result is clearly contrary to the objectives of the
Act.
Under the circumstances it is clear that this judge has
jurisdiction to entertain Mr. Gilbert's case (under section
105(c){3) and Commission Rule 40(b)) as well as the Secretary's case'brought on behalf of Mr. Gilbert under section
105(c)(2) of the Act. The Secretary's Motion to Dismiss is
denied.
The Merits
In order to establish a prima facie violation of section 105(c)(l) of the Act, it must be proven by a preponderance of the evidence that Mr. Gilbert engaged in an
activity protected by that section, that adverse action was
taken against him and that this adverse action was motivated

1087

in any part by that protected activity. Secretary on behalf
of David Pasula v. Consolidation Coal Company, 2 FMSHRC 2786
(1980), rev'd on other grounds sub nom. Consolidation Coal
Company v. Marshall, 663 F.2d 1211 (3d Cir. 1981). See also
Boich v. FMSHRC, 719 F.2d 194 (6th Cir. 1983) and NLRB v.
Transportation Management Corp., 462 U.S. 393 Cl98~
affirming burden of proof allocations similar to those in the
Pasula case.
In this case Mr. Gilbert maintains that he was unlawfully discharged on August 7, 1985, because of his refusal to
operate a continuous miner on August 6, 1985, under conditions which he claims were unsafe. More specifically he
argues that he refused to operate the continuous miner
because of hazardous roof conditions at the face of the No. 3
entry in Sandy Fork's No. 12 mine, and that Sandy Fork subsequently discharged him .,without addressing his safety concerns.
A miner's work refusal is protected under section lOSCc) of
the Act if the refusal is based on the miner's good faith and
reasonable belief in a hazardous condition. Miller v. FMSHRC,
687 F.2d 194 {7th Cir. 198); Secretary on behalf of Robinette
v. United Castle Coal Co., 3 FMSHRC 803 (1981); and Secretary
v. Metric Constructors Inc., 6 FMSHRC 226 {1984) aff'd sub nom.
Brock v. Metric Constructors Inc., 766 F.2d 469 Cllth Cir. 1985).
At the time of his discharge Mr. Gilbert had only 3-1/2
years experience as a coal miner and all of that was in the
employ of Sandy Fork. He had been a continuous miner
operator for 2-1/2 of those 3-1/2 years and was working in
that capacity on August 6, 1985. As Gilbert and his crew
were entering the mine on that date the miner operator on the
previous shift warned them that the roof was "bad and
breaking up. 11 Gilbert and the other miner operator on his
shift~ Carmine Caldwell, then checked the section and the
faces. According to Gilbert they checked the five headings
and the No. 4 kick~ack.
Gilbert recalled that in the No. 3 entry there was a
hill seam on the left side of the rib and a crack in the top
having dirt or yellow mud in it. On the right side of the
entry there was a fresh stress crack that had dropped 1/2
inch to 1 inch. According to Gilbert the No. 4 heading had
previously been abandoned because of a hill seam that had
dropped from 4 to 5 inches. Accordingly coal was being mined
in the No. 4 entry by way of a kickback (See Appendix A & B
attached). Gilbert recalled that in the crosscut approaching
the No. 4 kickback there was also a hill seam 1/2 inch to
1-1/2 inches wide with mud in it.
Because of the top conditions Gilbert,and Caldwell
received permission from section foreman Willie Sizemore to
"run together." Thus one operator could keep watch for the
other rather than simultaneously operating both machines as

1088

was customary. According to Gilbert, however, after
examining the face areas he told his partner that he was
going to refuse to cut coal because of dangerous conditions.
Gilbert then left his job assignment to find his section
foreman (Sizemore) and located him about 4 to 5 breaks from
the face.
Gilbert says that he told Sizemore he was afraid
of the top and asked him what he would do about it. Sizemore
responded that he would have crib blocks placed under the
noted roof areas and would stand by and observe the roof as
they worked. Gilbert was apparently dissatisfied and told
Sizemore that they needed longer bolts or collars. However
before Sizemore could take any remedial action Gilbert walked
out of the mine.
Outside the mine Gilbert met Ed Spurlock·the general
mine foreman.
Gilbert told Spurlock that he was afraid of
the top and asked SpurlDck how he intended to support the
roof.
Spurlock told Gilbert to check back the next day.
Gilbert went home and returned the next day around 9:00 a.m.
He later talked to Sandy Fork superintendent Willy Begley
after Begley had been underground to inspect the area of
Gilbert's complaint.
Gilbert says that he told Begley that
they needed collars and longer bolts for roof support in the
area and asked Begley how they were going to support it.
According to Gilbert, Begley responded that "they were
supporting it the best way they could." Gilbert claims that
he then requested to work at another mine or away from the
faces at the No. 12 mine but Begley responded that the only
job available was as miner operator at the No. 12 mine.
Gilbert then handed over his safety equipment and left the
mine.
According to Superintendent Begley, Gilbert visited him
at his home on the evening of August 6.
Gilbert said he was
afraid of the top and wanted to know what Begley was going to
do about getting him another job. Begley told Gilbert to
meet him at the mine the next morning.
Primarily because of
Gilbert's complaint Begley entered the mine the next morning
and examined all the faces.
At a later meeting Gilbert again
told Begley that he was afraid of, and would not work at, the
No. 12 mine but would accept a transfer to another mine.
Begley told Gilbert that the only work then available was at
the No. 12 mine. According to the undisputed testimony of
Begley, Gilbert could have even then returned to work at the
No. 12 Mine but rather, walked off the job.
According to the undisputed testimony of section foreman Willie Sizemore, Gilbert and his partner were assigned to
begin cutting the No. 4 kickback at the beginning of his
shift on August 6, and there was 4 to 5 hours of work to be
done in that entry "to catch the right side 'up." It is undisputed that Gilbert was to begin cutting with the continuous
miner in the No. A kickback where the larger "X" appears on

1089

Exhibit R-8 (Appendix A). It is further undisputed that
Sizemore told Gilbert to complete the No. 4 kickback before
moving to the No. 3 entry where the hill seam was. However
before they even began cutting in the No. 4 kickback Sizemore
met Gilbert coming out. Gilbert told Sizemore that he was
afraid of the top in the No. 3 entry. Sizemore then told
Gilbert that he was going to have cribs built on both sides
of the No. 3 entry before they began cutting in that entry.
Gilbert responded by saying that he wanted to talk to Superintendent Begley and Mr. Phipps and proceeded to leave the
mine.
According to Sizemore, Gilbert never did state what he
wanted done to make the roof safe and did not ask for alternate work.5/ After Gilbert left the mine Sizemore spent the
remainder of the shift building cribs in the No. 3 entry.
Sizemore opined that Gi·lbert knew he would not force him to
work under what Gilbert believed was unsafe roof because on
prior occasions, when miners were concerned about roof conditions, Sizemore himself had worked the mining equipment.
Darrell Huff, a graduate mining engineer and Sandy
Fork's chief engineer and acting safety director, examined
the No. 4 kickback on the morning of August 7. He noted on
Exhibit R-9 (Appendix B) the location of the hill seam in the
crosscut approaching the No. 4 kickback. This testimony is
consistent with the location of the hill seam in the crosscut
described by Gilbert himself .6/
Within this framework of evidence I find that Gilbert
did not at the time of his work refusal entertain either a
reasonable or a good faith belief that to continue working in
5/ In light of the undisputed evidence that Gilbert had some
4 to 5 hours of work then remaining in the No. 4 entry, an
area he did not challenge as being unsafe, I find Sizemore's
testimony (that Gilbert neither requested alternate work nor
stated what additional roof control he desired) to be the
·
more credible.
6/ Indeed only one witness, MSHA Inspector Gary Harris, claimed
that there was a hill seam existing in the No. 4 kickback
where Gilbert was to begin working at the beginning of his
shift on.August 6. This testimony conflicts with that of
both Gilbert and Huff. Inspector Harris testified that hill
seams were required under the roof control plan to be
strapped. Since there was no strapping in the No. 4 kickback
Harris would undoubtedly have cited Sandy Fork for a
violation of its roof control plan if indeed a hill seam
existed in the No. 4 kickback. For these reasons I believe
Harris was in error about the existence of an exposed hill
seam in the No. 4 kickback.

109 0

the No. 4 kickback, as he was expected to do for some 4 to 5
hours at the commencement of his shift on August 6, 1985,
would have been hazardous. It is not disputed that Gilbert
was indeed assigned to cut coal in the No. 4 kickback for
some 4 to 5 hours before moving on to the No. 3 entry which
he claimed was then hazardous. Gilbert cites no specific
hazard wi~hin the No. 4 kickback and indeed there is no credible evidence that any unusual hazard did in fact exist in
the No. 4 kickback. Thus even assuming, arguendo, that a
hazardous condition then existed in the No. 3 entry,
Gilbert's refusal to work in the No. 4 kickback was not
reasonable.
Moreover since there were still 4 to 5 hours of work to
be done in the not unsafe No. 4 kickback Gilbert's refusal to
perform work in that location demonstrated a lack of good
faith.
It was clearly premature for Gilbert to have excer~
cised any work refusal for alleged hazards in the No. 3 entry
some 4 to 5 hours before he would be expected to work in that
entry and before any of the supplemental roof support
promised by his section foreman had been erected. Indeed the
uncontradicted evidence shows that section foreman Sizemore
had assured Gilbert that before any work would be done in the
No. 3 entry (the only entry about which Gilbert expressed any
fears to Sizemore) he would have additional crib blocks set
up for roof support. It was incumbent on Gilbert to at least
wait and see what additional support would be provided before
exercising a work refusal. Accordingly the work refusal was
neither reasonable nor made in good faith.
I also observe that Gilbert had not been discharged and
was given the opportunity to return to work on August 7, the
day after he refused to work and walked out of the mine. At
that time there had already been a roof fall in the No. 3
entry and conditions had significantly changed. Indeed it
appears that when Gilbert was told on August 7, that he could
return to his job in the No. 12 mine as a continuous miner
operator he declined and insisted on being transfered to a
different mine. At this time he had been given no specific
work assignment and could not have known where in the No. 12
mine he would be working. Thus again he could not at this
time have entertained a reasonable or a good faith belief
that he would have been required to work in a hazardous
condition.

21

In the context of whether Gilbert acted in good faith
it is also significant that he had been, for some time before
his work refusal, attempting to transfer to the day shift.
7; This evidence also supports Respondent's contention that
Gilbert was never actually discharged and therefore suffered
no adverse action.

1091

Indeed only a few weeks before he walked of the job Gilbert
told coworker Harvey Gibbs that he wanted to work the day
shift and told Gibbs that, if necessary, he would quit to get
on the day shift. In addition, scoop operator Lonnie Cecii
said that Gilbert told him on several occasions that he might
have to quit to get on the day shift. Gilbert had also requested only the day before he walked off the job to transfer
to the day shift. Thus it appears that Gilbert's refusal to
work and his insistence on transfering to another mine may
actually have been motivated by a pressing desire to work on
a different shift.
In any event since I have found that Mr. Gilbert did
not entertain either a reasonable or a good faith belief in
any hazardous condition warranting a work refusal in the No.
4 kickback where he was expected to be working for 4 to 5
hours I do not find that his work refusal was protected under
the Act. Moreover I find that Gilbert was never in fact
discharged and suffered no adverse action by the operator.
He gave up his job voluntarily on August 7, 1985, at a time
when he was not faced with any specific esignated hazard.
See footnote 7, supra. Under the circums ances Mr. Gilbert's
complaint of unlawful discharge must be d ied and these
cases dismissed.

Law Judge
Distribution:
Carole M. Fernandez, Esq., Office of the Solicitor, U.S.
Department of Labor; 280 U.S. Courthouse, 801 Broadway,
Nashville, TN 37203 (Certified Mail)
Tony Oppegard, Esq., Appalachian Research & Defense Fund of
Kentucky, Inc., P.O. Box 360, Hazard, KY 41701 (Certified
Mail)
Stephen A. Sanders, Appalachian Research & Defense Fund of
Kentucky, Inc., 205 Front Street, Prestonsburg, KY 41653
(Certified Mail)
William A. Hayes, Esq., P.O. Box 817, Middlesboro, KY
(Certified Mail)
rbg

1092

40965

,_
•.

,,

I

I

I
I

. '·

t

\

!

I

1
~

Ii
I

. r."I·
.·
l

'

~~

I

.1

.. 1
.!

,.
'

~···

..

;,'.;. ,/./
.. :

··;
.

!' .

i · ~ c10
... -./,':JG',,__...! ,.,."/i .

r.:F'
t
I

•

·.·:.

~\lr

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JUl 8 1986
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
ON BEHALF OF FRANK WILLIAMS
AND BUDDY R. MAYNARD,
Complainants

DISCRIMINATION PROCEEDING
Docket No. KENT 86-28-D
PIKE CO 85-14
No. 1 Mine

v.
WEST FORK COAL COMPANY, A
Corporation,
Respondent
DECISION
Before:

Judge Fauver

This proceeding was brought by the Secretary in behalf of
Frank Williams and Buddy R. Maynard for reinstatement and
other relief under section 105(c) of the Federal Mine Safety
and Health Review Act, 30 u.s.c. § 801, et seq., based upon
an alleged discriminatory discharge, and-rora-civil penalty under
section llO(i) of the Act for such violation.
Respondent ceased
1 operations in October, 1985, and
filed a petition for bankruptcy on May 19, 1986, in the
United States Bankruptcy Court, Western District of Virginia.
The above parties and the Trustee in Bankruptcy have moved
to settle this case by an order for certa~n limited relief
and withdrawal of the prayer for civil penalty, on the grounds
of inactivity and anticipated dissolution of Respondent and
the futility of the imposition of a civil penalty. It is
expected that a claim will
filed in the bankruptcy proceeding
based upon the order in this case.
I have reviewed the representations and documentation
submitted, and conclude that the proposed settlement is
consistent with the purposes of the Act. Accordingly, the
motion to approve the settlement will be granted.

1095

CONCLUSIONS OF LAW
1.

The Commission has jurisdiction in this proceeding.

2.
Respondent violated section lOS(c) of the Act by
discriminatorily discharging Frank Williams and Buddy R.
Maynade from its No~ l Mine on May 31, 1985.
3.
The Secretary is entitled to an order for permanent
reinstatement of Frank Williams and Buddy R. Maynard in
Respondent's employ with full restoration of their employment
status and rights, including seniority and back pay, retroactive to
May 31, 1985, with interest (computed in accordance with the
interest formula reported in the Commission's decisions)
from that date until payment is made.
ORDER
WHEREFORE IT IS ORDERED that Respondent shall off er
permanent reinstatement to Frank Williams and Buddy R. Maynard,
within 30 days of this Decision, with full restoration of their
employment status, including retroactive seniority and backpay.

4. Based upon the approval of the above settlement, the
hearing scheduled for July 8, 1986, is CANCELLED and these
proceedings are CONCLUDED.

~~VQllWilliam Fauver
Administrative Law Judge
Distribution:
Frederick W. Moncrief, Esq., Office of the Solicitor, U.S.
Department of Labor, 4015 Wilson Boulevard, Arlington, VA 22203
(Certified Mail)
Charlie R. Jessee, Esq., 180 East Main Street, Abingdon, VA 24210
(Certified Mail)
Robert E. Wick, Jr., Trustee, P.O. Drawer 8, Bristol, VA 24203
(Certified Mail)
West Fork Coal Company, Rt., 1, Box 207A, Honaker, KY 24260
(Certified Mail)
Mr. Dennie Coleman, President, West Fork Coal Company, P.O. Box
226, Rosedale, VA 24280 (Certified Mail)
Mr. Jim Arrington, Vice President, West Fork Coal Company, P.O.
Box 226, Rosedale, VA 24280 (Certified Mail)
kg
1096

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

July 9 I

SECRETARY OF LABOR,
MINE SAF'E'rY AND HEALTH
ADMINIS'fRATION

1986

.

CIVIL PENALTY PROCEEDING

:

Docket No. KENT 85-198
A. C. No. 15-15035-03501

:

CMSHA) ,

Petitioner

.

v.

..

Green River Terminal Mine

.
.

GREE.t\l RIVER TERMil.\JAL

INCORPORATED,
Respondent

ORDER OF RECISSION

ORDER TO SUBMIT INFORMATION
Before:

,Judge Merlin

The Solicitor has filed a Motion for Recission in this case.
'I'he facts are as follows.
on September 10, 1985, the Solicitor filed a penalty petition in this case assessing a $20 penalty against the operator.
On April 15, 1986, the operator was ordered to answer the petition or show cause for its failure to do so~
In a letter of
April 21, 1986, the operator reported that the penalty had been
paid. Based on this information, an order of dismissal was
issued on May 27, 1986. The Solicitor, contending that the
penalty had not been paid, filed a motion for recission on
June 19, 1986 and moved for a default.
Further investigation
indicates that the operator paid $20 to MSHA on January 29, 1986.
The Solicitor maintains, however, that the payment of January 29,'
1986 was for another violation not involved in this case. The
operator apparently believes it does not owe anything.
Rather than grant the Solicitor's motion for default at this
time, the fairer course would be for both parties to check their
records, consult with each other and report back to me in writing
within 21 days.

1097

Accordingly, the motion for recission of the order of
May 27, 1986 is GRAN'rED and the parties are ORDERED to communicate, by telephone or otherwise, and to report the results of
their discussions in writing to me no later than 21 days from the
date of this order.

Paul Merlin
Chief Administrative Law Judge
Distribution:
Charles F. Merz, Esq., Office of the Solicitor, u. S. Department
of Labor, 280 U. S. Courthouse, 801 Broadway, Nashville, TN
37203
(Certified Mail)
Ms. Alice M. Sanders, Secretary/Treasurer, Green River Terminal,
Inc., Post Office Box 696, Sebree, KY 42455
(Certified Mail)
Mr. Ronald Sanders, President, Green River Terminal, Inc., Post
Office Box 696, Sebree, KY 42455
(Certified Mail)

/gl

1098

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
M.M. SUNDT CONSTRUCTION CO.,
Respondent

..

JUL 111986

CIVIL PENALTY PROCEEDING
Docket No. CENT 86-6-M
A.C. No. 29-01936~05503

.

Sundt Crusher

..

ORDER OF DISMISSAL
Before: Judge Morris
Respondent failed to comply with a prehearing order issued
on June 6, 1986 and further failed to comply with an order to
show cause issued on June 26, 1986.
Accordingly, I find respondent in default and I enter the
following:
ORDER
1. The order of June 26, 1986 granting the Secretary
additional time to comply with the prehearing order is vacated.
2.

The notice of contest filed by respondent is dismissed.

3. Citation 2091027 and the proposed penalty of $20 are
affirmed.
4. Citation 2091028 and the proposed penalty of $20 are
affirmed.

5. Respondent is ordered to pay to the Secretary the sum of
$40 within 40 days of the date of this order.

Law Judge

1099

Distribution:
Jack Ostrander, Esq., Office of the Solicitor, U.S. Department of
Labor, 525 Griffin Street, Suite 501, Dallas, TX 75202
(Certified Mail)
M. M. Sundt Construction Company, Mr. Brian H. Murphy, Loss
Control Manager, P.O. Box 27507, Tucson, AZ 85726 (Certified
Mail)

/blc

1100

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA '22041

JUL 11 1986.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) I
Petitioner
v.
MARTIN MARIETTA AGGREGATES,
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Petitioner
v.

.

.•
.
.
.

CIVIL PENALTY PROCEEDING
Docket No. SE 86-31-M
A.C. No. 31-00052-05504
Pomona Quarry

.:
.

.
.
.
..

CIVIL PENALTY PROCEEDING
Docket No. SE 86-28-M
A.C. No. 31-00052-05501 J2K
Pomona Quarry

YATES CONSTRUCTION CO., INC., :
Respondent

.

ORDER DENYING MOTIONS
FOR SUMMARY DECISION
On June 18, 1986, Respondent Martin Marietta Aggregates
(Martin Marietta) filed a Motion for Summary Decision together
with a memorandum of law in support of the motion, affidavits of
Charles K. Moore, Al Van Drop and Ira Michael Shepard, Esq. The
last named affidavit included attachments. On June 26, 1986,
Respondent Yates Construction Company, Inc. (Yates) filed a
Motion for Summary Decision adopting the motion, memorandum and
attachments previously filed by Martin Marietta. On July 1,
1986, the Secretary filed a Response to the Motion, together with
an affidavit of Merle E. Slaton. On July 9, 1986, Martin
Marietta filed a Reply to the Secretary's Response.
In this consolidated proceeding, Martin Marietta is charged
with two violations, one of 30 C.F.R. § 56.3005 and the other of
30 C.F.R. § 56.18002(a). Yates was originally charged with three
violations, but has agreed to pay the assessed amounts in two of
them subject to the court's approval, and is presently contesting
only the alleged violation of 30 C.F.R. § ·56.3005.
30 C.F.R. 56.3005 provides as follows:

1101

Persons shall not work near or under dangerous banks.
Overhanging banks shall be taken down immediately and
other unsafe ground conditions shall be corrected
promptly, or the areas shall be barricaded and posted.
The alleged violative condition in the Martin Marietta
citation issued May 1, 1985 is described in part as follows:
On April 15, 1985, loose and unconsolidated material
came off the top of a 35-40 foot wall causing the
loader operator • • • to retreat • • • • the loader
backed into the rear of a truck waiting to be loaded,
fatally injuring the driver • • • •
On September 9, 1985 the citation was modified to include the
following:
The unsafe ground conditions were not corrected and the
area was not posted or barricaded.
The citation issued to Yates on April 16, 1985, reads in
part:
A loader had been working under a high wall, when loose
material was visible. The loose material came out of
the wall and the loader operator trying to get out of
the way of the falling material backed the loader into
the rear of a truck • • • fatally injuring the truck
driver • • • •
The two citations are describing in different words the same
incident which occurred at about 9:00 a.m. on April 15, 1985.
Martin Marietta submitted affidavits of the Plant Manager
and Pit Foreman that preshift examinations of the site of the
accident performed at about 6:45 a.m. on April 15, 1985 did not
reveal any indication of loose material, cracks or other
hazardous conditions. Martin Marietta also referred to the
depositions of Federal Inspectors Thel Hill and Merle Slaton.
Hill, who issued the citations, was asked:
Okay. Could you tell me what proof you have that
there was loose and unconsolidated material on the high
wall before the work started?
Q.

A.

Before the work started?

Q.

Yes.

1102

A.

I have no way of knowing.

Slaton, a supervisory inspector, testified that he did not take
pictures of the site and did not speak to anyone who saw the site
before work started who told him that there was loose material on
top of the high wall. When asked what proof he had of loose and
unconsolidated material on the high wall before work started, he
replied, "General conditions."
The Secretary submitted an affidavit from Slaton with its
Response to the Motion in which he stated that on April 16, 1985,
he observed several cracks at the top of the wall which in his
opinion were of such nature that they could not have resulted
from a recent failure or collapse of the wall.
I conclude that the entire record including the pleadings,
depositions and affidavits does not show that there is no genuine
issue as to any material fact concerning the citations above
referred to. On the contrary, the record affirmatively shows an
issue of fact whether there were unsafe ground conditions ·not
promptly corrected which resulted in the accident. Martin
Marietta attempts to discredit Slaton's affidavit, terming it
"conjecture" and contrasts it with its (Martin Marietta's)
"direct evidence." In deciding a motion for summary judgment, it
is not my responsibility to weigh the evidence, but only to

determine whether an issue of material fact exists.

I conclude

that on this issue, it does. Summary decision is therefore not
appropriate as to the alleged violations of 30 C.F.R. § 56.3005.
30 C.F.R. 56.18002(a) provides:
(a) A competent person designated by the operator shall
examine each working place at least once each shift for
conditions which may adversely affect safety or health.
The operator shall promptly initiate appropriate action
to correct such conditions.
Citation 2385994 issued to Martin Marietta on May 1, 1985
charges it with not having a competent person check the working
conditions of the area on a daily basis.
The Motion for Summary Decision argues that the citation
should be vacated since the standard does not require a preshift
or commencement of shift examination, and only two hours of the
shift had passed at the time of the accident. It further asserts
that two preshift inspections were made and attaches affidavits
from the plant manager and pit foreman that they each inspected
the work area at approximately 6:45 a.m. The affidavit of
Inspector Slaton attached to the Secretary's Response states that
the Plant Manager Charlie Moore told Slaton "that there had been

llo3

no inspection of the area in question." In the depositions of
Slaton and Hill each testified that Moore told them that he had
not inspected the area in question. Slaton testified that Moore
said no one inspected before the shift began. There is clearly
an issue of fact as to whether an inspection was made prior to
the accident. The citation charges that the mine operator was
not having a competent person check the working conditions of the
area on a daily basis. The issues before me are whether that
allegation is correct and whether it constitutes a violation of
the standard. I do not believe the record to date establishes
that there is no dispute as to the first issue.
Therefore, I conclude there is a a genuine issue as to a
material fact concerning this citation. Summary decision is
not appropriate.
Accordingly, the motion for Summary Decision is DENIED. The
case will be called for hearing on August 27, 1986 in accordance
with the notice issued June 23, 1986.

CL,(,U,£.1.A
)

A' ;i1/'dt,£r-ttg

James A. Broderick
Administrative Law Judge

Distribution:
Kenneth R. Keller, Esq., Tuggle, Duggins, Meschan & Elrod, P.A.,
Drawer X~ Greensboro, NC 27402 (Certified Mail)
Ira Michael Shepard, Esq., Schmeltzer, Aptaker & Sheppard, 1800
Massachusetts Avenue, N.W., Washington, o.c. 20036--1879
c-certif ied Mail)
Larry A. Auerbach, Esq., U.S. Department of Labor, Office of the
Solicitor, 1371 Peachtree Street, N.E., Room 339, Atlanta, GA
30367 (Certified Mail)
slk

1104

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JUL 141986
CONTEST PROCEEDINGS

GREENWICH COLLIERIES,
.DIVISION OF PENNSYLVANIA
MINES CORPORATION,
Contestant

Docket No. PENN 85-188-R
Order No. 2256015; 3/29/85

v.

Docket No. PENN 85-189-R
Order No. 2256016; 3/29/85

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Respondent

Docket No. PENN 85-190-R
Order No. 2256017; 3/29/85
Docket No. PENN 85-191-R
Order No. 2256018; 3/29/85
Docket No. PENN 85-192-R
Order No. 2256019; 3/29/85
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. PENN 86-33
A. C. No. 36-02405-03614

v.

Greenwich No. 1 Mine

GREENWICH COLLIERIES,
Respondent
PARTIAL SUMMARY DECISION
Before:

Judge Maurer

Counsel for the Greenwich Collieries, Division of
Pennsylvania Mines Corporation ("PMC") has moved for summary decision in these cases under Commission Rule 64, 29
C.F.R. § 2700.64.
These cases involve five (5) orders issued under section 104(d) (1) of the Federal Mine Safety and Health Act of
1977 (the "Act") on March 29, 1985, as the result of an
investigation of a multiple fatality mine explosion which·
had occurred in.the Greenwich No. 1 Mine on 'February 16,
1984, and their associated civil penalties.
PMC avers that the orders are invalid on the following
three grounds:

1105

1.

The Orders were not issued as a result of,
and the alleged violations were not detected
during, an inspection, as required by
§ 104(d) (l); on the contrary, MSHA concluded
that the alleged violations had occurred
based on an investigation after the alleged
violations no longer existed;

2.·

Orders were not issued within 90 days of
the issuance of the § 104(d) (1) citation upon
which they were based; and

3.

The Orders were not issued forthwith as is
required by the Act.

~he

Furthermore, PMC contends that these orders cannot be
modified to section l04(a) citations because they were not
issued with "reasonable promptness."
On February 16, 1984, an explosion occurred at the
Greenwich No. 1 Mine. Three miners were killed and several
others were injured. Shortly after the exp~osion, MSHA
organized an investigation team, and began the accident investigation. The underground inspection portion of the investigation was begun on February 25, 1984, and was completed on April 5, 1984, and numerous citations and orders
were issued to PMC. Additionally, beginning on March 27,
1984, and until April 27, 1984, sworn statements were received from 66 persons who participated in the mine recovery
operations or persons who could have had knowledge of the
conditions in the affected areas prior to the explosion. On
September 6, 1985, the Secretary i·ssued his final report on
this investigation •.
On March 29, 1985, thirteen (13) months after the explosion, the Secretary issued the five (5) section 104(d) (1)
orders which are contested herein. The orders each state
that they are based on Citation No. 2016261, a section
104(d) (1) citation which was issued to PMC on February 24,
1984, approximately one year earlier.
·
I -find that these orders were issued as a result of the
accident investigation that followed the explosion as opposed
to an inspection and for violations which no longer existed.
The orders were in fact terminated at the same point in time
that they were issued. I conclude, therefore, that the
essential underlying facts surrounding the, issuance of these
orders are not in dispute and I find that PMC is entitled to
a partial summary decision as a matter of law.

1106

The first issue raised by PMC herein concerning the
validity of these section 104(d) orders, to wit, that they
are invalid because they were not issued based on a finding
by an MSHA inspector of an existing violation observed or
detected during an inspection, but rather are based on an
investigation of pre-existing, terminated violations is
dispositive.
In the recent past, five Commission Administrative Law
Judges have considered and consistently decided the issue
presented in the instant case. See, Westmoreland Coal
Com~any, Docket Nos. WEVA 82-34-R--et al. (May 4,
198) (Judge Steffey); Emery Mining Corporation, 7 FMSHRC
1908, 1919 {1985) (Judge Lasher); Southwestern Portland
Cement Company, 7 FMSHRC 2283, 2292 (1985) (Judge Morris);
Nacco Mining Companf, 8 FMSHRC 59 (1986), review pending
(Chief Judge Merlin ; Emerald Mines Corporation, 8 FMSHRC
324 (1986), review pending (Judge Melick), and White County
Coal Corporation,
FMSHRC
{June 9, 1986) (Judge
Melick).
~~
~~
I do not think it necessary to restate herein the
rationale of those decisions. I agree with the extensive
rationale set forth in Judge Steffey's Westmoreland decision and those that have followed it pertaining to this
issue.
I find that Order Nos. 2256015-2256019 are invalid as.
section 104(d) (1) orders because an order issued under
section 104(d) should be based on an inspection as opposed
to an investigation and the above orders state on their
face that the violations which had allegedly occurred are
based on an investigation and no longer then existed.

Section l04(a), on the other hand, allows MSHA to
issue citations on the basis of an inspection or an investigation and permits the issuance of a citation even though
the alleged violative condition or practice is no longer
in existence at the time of its issuance. The only condition being that it be issued "with reasonable promptness."
I conclude that under the totality of the circumstances
herein, the above orders, modified by this decision to
§ 104(a) citations, were issued "with reasonable promptness."
In accordance with the foregoing, the motion of PMC
for summary decision is g~nted in part and denied in part.
The orders at bar are hereby-modified to citations under
section 104(a) oLthe Act. Therefore, further proceedings
will be required to 1l~spose of all the issues in the captioned cases.

f

• ·
is
1107

tM~

urer
ative Law Judge

Distribution:
Thomas c. Means, Esq., Crowell & Moring, 1100 Connecticut
Ave., NW, Washington, DC 20036 (Certified Mail)
Edward H. Fitch, Esq., Office of the Solicitor, u. s. Department of Labor, 4015 Wilson Blvd., Arlington, VA 22203
(Certified Mail)
Earl R. Pfeffer, Esq., United Mine Workers of America, 900
15th St., NW, Washington, DC 20005 (Certified Mail)

yh

1108

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JUL 141986
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Petitioner

v.
GRAFTON COAL COMPANY,
Respondent

Docket No. WEVA 86-118
A.C. No. 46-02450-03516

.
.

Harrison County Mine
(Kincheloe No. 4 Job)

DECISION
Appearances:

William T. Salzer, Esq., Office of the
Solicitor, U.S. Department of Labor,
Philadelphia, Pennsylvania for Petitioner;
James R. Christie, Esq., Clarksburg, West
Virginia for Respondent.

Before:

Judge Melick

This case is before me upon the petition for civil
penalty filed by the Secretary of Labor pursuant to section
105Cd> of the Federal Mine Safety and Health Act of 1977, 30
u.s.c. § 801 et seq., the "Act," charging one violation
against the Grafton Coal Company (Grafton) of the regulatory
standard at 30 C.F.R. § 707.1605(k). The issues before me
are whether Grafton has committed the violation as alleged
and if so whether that violation was of such nature as could
have.significantly and substantially contributed to the cause
and effect of a coal or other mine safety or health hazard,
i.e., whether the violation was "significant and substantial."
If a violation is found it will also be necessary to determine the appropriate civil penalty to be assessed in accordance with the criteria set forth in section llO(i} of the
Act.~/

I; The violation herein was cited under section 104(d)(l) of
the Act and it is alleged that it was caused by the "unwarrantable failure" of the operator to comply with, the standard.
However, since the citation was not contested within 30 days
of its issuance as required under sectio~ 105(d) of the Act
the issue of whether or not the violation was caused by the
"unwarrantable failure" of the operator to comply is not
before me in this civil penalty proceeding. See Pontiki Coal
Corporation v. Secretary, 1 FMSHRC 1476 (1979.Ta'nd Wolf Creek
Collieries Co., 1 FMSHRC
(1979).
1109

The citation before me, No. 2702082, alleges a "significant and substantial" violation of the noted standard and
alleges as follows:
Berms or guards were not provided on the outer bank
of elevated roadway for a distance of approximately
800 feet, where two International 350 pay haulers
were observed hauling spoil material to the dumping
location at the Kincheloe Pit.
The cited standard requires that "berms or guards •
be provided on the outer bank of elevated roadways."
Inspector James M. Bailey of the Federal Mine Safety and
Health Administration CMSHA) was conducting a regular inspection at the Grafton Coal Company Kincheloe Pit on October 16,
1985, when he observed two International 350 pay haulers
carrying overburden over the haulage road. According to
Bailey the elevated portion of the road was.approximately 800
feet long and rose to an elevation of 40 feet above the
surrounding ground. One side of the road abutted the hillside and the other side, unprotected by any berm or guard,
sloped down an embankment. It is not disputed that the
embankment at its steepest location had a 68% slope.
Bailey recalled that the road was approximately 14 to 15
feet wide with the exception of two locations where the trucks
could pass and that the pay haulers were approximately 14
feet wide. These measurements were rough estimates not made
with a tape measure or other measuring device. According to
Bailey there was absolutely no evidence of any berm along the
entire length of the elevated road and no evidence that any
berm had ever existed there.
Bailey concluded that under the circumstances it was
reasonably likely for serious injuries or fatalities to occur
if one of the vehicles should overtravel the road and overturn down the unprotected embankment. He also observed that
the road was composed of nature spoil material and that rain
would make the material slippery and more likely for a
vehicle to lose control. Bailey also believed that the
violation was the result of operator negligence. According
to Bailey the mine foreman, Al Schrock, admitted that he knew
the roadway was not bermed. Bailey had also issued three
citations over the preceding year for similar violations at
other Grafton mines.
Grafton Safety Director, Steve Cvechko was not present
at the Kincheloe Pit on the date of the violation. Cvechko
did however pace off the cited road and found it to be 25
fee~ wide at its narrowest location.
He opined that the

outslope or embankment at the upper portion of the road was
68% and acknowledged that a truck overtraveling the embankment would likely overturn. When Cvechko had last been at
the cited Kincheloe Pit he saw a knee-high berm over 300 to
400 feet along the upper road. He acknowledged however that
the berm could have been subsequently graded off.
The surface foreman at the Kincheloe Pit, Allen Schrock,
claims that the elevated portion of the cited roadway (the
upper 500 feet) had "somewhat of a berm, about a foot or so
high. 11 Schrock acknowledged that a berm was required there
and thought that it was only a "matter of opinion" as to the
adequacy of the berm he claims was there. Schrock conceded
however that he had no conversation with Inspector Bailey
about the adequacy of his alleged berm. Schrock further
conceded that he knew MSHA required the berms to be of axle
height and that the axle height of the 350 hauleage vehicle
was 1-1/2 to 2 feet.
In evaluating the conflicting evidence·before me I find
the testimony of Inspector Bailey to be the more credible.
If there had been "somewhat of a berm" in place as Schrock
claims and there was only a "difference of opinion" as to its
adequacy it would be reasonable to expect some discussion
between Schrock and Inspector Bailey about the matter.
Schrock concedes that there was no such discussion. In
addition if a berm of some size was in place and only its
height was at issue, it would be reasonable to expect that
Bailey would have taken some measurements to more precisely
determine the adequacy of such a berm. Similarly if Schrock
had actually believed in good faith that his alleged berm was
adequate it would be reasonable to expect that he too would
have measured that berm in the presence of Inspector Bailey
to prove his point. Finally, I find Schrock's testimony that
he had "somewhat of a berm" so equivocal as to be lacking ,in
probative evidentiary value. Within this framework I find
that a serious violation has been proven as charged and that
it was "significant and substantial." Secretary v. Mathies
Coal Company, 6 FMSHRC 1 (1984).
Particularly since Grafton officials knew that a berm
was required along the outer bank of its elevated haul road,
it is clear that the violation was caused by its negligence.
The fact that the Graf ton Safety Director also had knowledge
of three prior citations for inadequate berms at other Grafton
Mines in the region also suggests laxity in compliance with
the cited standard. This factor adds to the finding of
operator negligence herein.
In determining the appropriate penalty in this case I
have also considered that the operator is of moderate size
and has a history, of 3 violations of the standard nere at

1111

issue over the 13 month period preceding the instant violation. I also observe that the operator abated the violative
condition promptly and in a good faith manner. Under the
circumstances I find that the Secretary's proposed penalty of
$600 is appropriate.
ORDER
Graf ton Coal Company is hereby order to pa
penalty of $600 within 30 days of the date of d

Gq'ry Me
Adminis
Distribution:
William T. Salzer, Esq., Office of th Solicitor,
.s. Department of Labor, Room 14480-Gateway Building, 3535 Market St.,
Philadelphia, PA 19104 (Certified Mail)
James R. Christie, Esq., PO Box 2150, Clarksburg, WV 26302
(Certified Mail)
rbg

1112

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

July 16, 1986
CIVIL PENALTY PROCEEDINGS

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

Docket No. SE 85-40
A.C. No. 40-02268-03527

v.

Docket No. SE 85-46
A.C. No. 40-02268-03528

J & C COAL CORPORATION, a/k/a
J C Corporation,
Respondent

Pee Wee No. 1
Campbell County, TN

ORDER MODIFYING DECISION
TO CORRECT OVERSIGHT
FOR GOOD CAUSE SHOWN, the Secretary's Motion for Modification
of Decision and Order is GRANTED.
WHEREFORE IT IS ORDERED that the Decision and Order
dated May 7, 1986, are MODIFIED to add "Citation No. 2475963"
with a Civil Penalty of "$79" to the columnized items at
page 5; to change the total amount of civil penalties from
"$3,042" to "$3,121" in both places where a total appears at
page 5; and to change six monthly payments of $507 each to
the following: "five monthly payments of $520 each beginning
June 1, 1986, and becoming due on the first day of each
successive month and a final payment of $521 due on November
1, 1986."

William Fauver
Administrative Law Judge
Distribution:
Charles F. Merz, Esq., Office of the Solicitor, U.S. Department
of Labor, 280 U.S. Courthouse, 801 Broadway, Nashville, TN
37203 (Certified Mail)
Mr. Stuart P. Bradley, Treasurer, J & C Coal Corporation,
P.O. Box 174, Jacksboro, TN 37757 (Certified Mail)
Mr. Charles M. Asbury, President, J & C Coal Corporation,
P.O. Box 174, Jacksboro, TN 37757 (Certified Mail)
kg

1113

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

July 22, 1986

CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

:

.

v.

Docket No. CENT 85-96
A. C. No. 14-01116-03501 IlF
Fort Scott Mine

BOB CRUMBY,
Respondent
ORDER VACATING DEFAULT
ORDER OF ASSIGNMENT
Before:

Judge Merlin

On July 23, 1985, the Secretary filed a proposal for penalty
against the respondent for an alleged violation of the Federal
Mine Safety and Health Act of 1977. Because no answer had been
received, the respondent was ordered on January 28, 1986 to file

an answer within 30 days or to show good reason for his failure

to do so. As of May 29, 1986 the Commission had received no
response and on that date the respondent was found in default and
ordered to pay $625, the full amount of the proposed penalty.
However, on June 12, 1986, the Commission received a letter from
the respondent stating that it had filed an answer. Further
investigation revealed that respondent had filed his answer with
the Solicitor~ but not with the Commission. The answer was
postmarked February 22, 1986, well within the 30-day period for
response granted by· the order of January 28, 1986. The Solicitor
now has forwarded the respondent's answer to the Commission which
should have been done at the time. Although the answer should
have been filed with the Commission rather than the Solicitor,
the operator is pro se. Accordingly, I accept the answer as
timely filed.
The default of May 29, 1986 was based on a mistake of fact,
I find it is the interest of
justice to vacate the default and to allow the case to proceed.

i.e. that no answer was filed.

Accordingly, the Order of Default of May 29, 1986 is hereby
RESCINDED.
This case is hereby assigned to Administrative Law Judge
Gary Melick.

1114

All future communications regarding this case should be
addressed to Judge Melick at the following address:
Federal Mine Safety and Health
Review Commission
Off ice of Administrative Law Judges
Two Skyline Place, Suite 1000
5203 Leesburg Pike
Falls Church, VA 22041
Telephone No. 703-756-6261

-=?J..

•

Paul Merlin
Chief Administrative Law Judge

Distribution:
Roberts. Bass, Esq., Office of the Solicitor, U. S. Department
of Labor, 911 Walnut Street, Room 2106, Kansas City, MO 64106
(Certified Mail)
Mr. Bob Crumby, Box 186, Arcadia, KS
/gl

1115

66711

(Certified Mail)

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG Pl KE
FALLS CHURCH, VIRGINIA 22041

JUL 221986
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

Docket No. KENT 85-149
A. C. No. 15-10271-03502

v.

Lancer Tipple Mine

CABIN COAL CORPORATION,
Respondent
DECISION
Appearances:

·Before:

Mary Sue Ray, Esq., Office of the Solicitor,
U.S. Department of Labor, Nashville, Tennessee,
for Petitioner;
Richard Sims, President, Cabin Coal Corporation,
Prestonsburg, Kentucky, pro se.

Judge Maurer

The Secretary of Labor, on behalf of the Mine Safety
and Health Administration (MSHA), charges respondent with
a violation of the safety regulations promulgated under
the Federal Mine Safety and Health Act, 30 u.s.c. § 801
et seq., (the A~t).
After notice to the parties, a hearing was held on
the merits at Pre.stonsburg, Kentucky, on May 30, 1986.
Samuel V. Trossky, a surface mine inspector employed
by MSHA, had occasion on April 22, 1985, to inspect the
Lancer Tipple.
On that occasion he observed a front end loader moving
coal from the stock pile and taking it to the hopper. He
issued § 104(a} Citation No. 2468999 for a violation of
30 C.F.R. § 77.1605(a) because the windshield of that
vehicle had numerous cracks directly in the line of sight
of the operator so as to impair his vision.
The front end loader had to go up a 5-foot elevated
ramp.to dump coal into the hopper and therefore because

1116

of the driver's impaired vision, he possibly could run into
the hopper, or maybe run into a truck according to the inspector. However, the inspector testified that he didn't
know how likely i t would be that the operator would run
into something and he further testified that there was infrequent vehicular traffic in the area this front end loader
was operating in and no pedestrian traffic.
The facts of this case establish a non-S&S violation
of the cited regulation and I conclude that a civil penalty
of $20 is appropriate.
Conclusions of Law
1.

The Commission has jurisdiction to decide this case.

2.
Respondent violated the mandatory safety standard
published at 30 C.F.R. § 77.1605(a) as alleged in Citatiqn
No. 2468999.

3. The violation was not "significant and substantial"
within the meaning of the Act.

4.

The appropriate penalty for the violation is $20.
ORDER

Citation No. 2468999 is affirmed as non-significant
and substantial and the respondent IS ORDERED to pay a
civil penalty of $20 to the Secretary within 30 days of the
date of this decision.

Roy J
Administrative Law Judge
Distribution:
Mary Sue Ray, Esq., Office of the Solicitor, u. S. Department
of Labor, 801 Broadway, Rm. 280, Nashville, TN 37203
(Certified Mail)
Richard Sims, President, Cabin Coal Corp .. , Goble-Roberts
Addition, Prestonsburg, KY 41653 (Certified Mail}

yh

1117

FEDERAL MINE SAFETY AND HEALTll REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JUL 2 4 1986
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

.
.
..

.

CIVIL PENALTY PROCEEDING
Docket No. KENT 85-148
A.C. No. 15-14218-03504
No. 1 Strip

HARD ROCK COAL CO., INC.,
Respondent
DECISION
Appearances:

Theresa Ball, Esq., Office of the Solicitor,
U.S. Department of Labor, Nashville, Tennessee
for Petitioner;
·
Frank Dossett, Esq., LaFollette, Tennessee for
Respondent.

Before:

Judge Melick

This case is before me upon the petition for civil
penalty filed by the Secretary of Labor pursuant to section
105(d) of the Federal Mine Safety and Health Act of 1977, 30
u.s.c. § 801 et seq., the "Act," charging Hard Rock Coal Co.,
Inc. (Hard Rock) with one violation of the regulatory
standard at 30 C.F.R. § 77.1303Cuu) and thereby causing the
death of miner Don Douglas on November 5, 1984. The issues
before me are whether Hard Rock committed the violation as
alleged and if so whether the violation was of such a nature
as could have significantly and substantially contributed to
the cause and effect of a coal or other mine safety or health
hazard, i.e., whether the violation was "significant and substantial." If a violation is found it will also be necessary
to determine the appropriate civil penalty to be assessed in
accordance with the criteria set forth in section llOCi) of
the Act.
The one citation at issue, No. 2057047, charges a "significant and substantial" violation of the cited standard
and, as amended, alleges that: "(w)here charging operations
were being conducted and electric detonators were being used
the operator failed to withdraw the men to a safe location
upon the approach of an electrical storm." The cited standard requires that "when electric detonatqrs are used,
charging shall be suspended and men withdrawn to a safe
location upon the approach of an electrical storm."

1118

It is not disputed that during the course of the day on
November 5, 1984, Robert Baird, an employee of Wash Ridge
Coal Company had loaded five rows of drill holes (approximately 34 holes} with explosives in preparation for blasting
overburden along the face of the Hard Rock No. 1 surface mine
located in Kensee, Kentucky.l/ Baird was loading the explosives under the general direction of his supervisor, Roger
Kidd. Kidd showed Baird the type of delay blasting caps to
be u.sed in the various holes to provide a sequential . blast
with a 50 millisecond separation between rows. In accordance
with accepted practice Baird did not connect the shot wires
to the lead line in order to prevent accidental ignition from
stray electrical sources or static electricity. Baird knew
that the explosives could nevertheless even then be triggered
by lightning.
Baird had finished loading the holes by 3:00 p.m. and at
that time took his afternoon break. He was waiting for his
supervisor to return to check his work and to detonate the
explosives. According to Baird the shots were usually set
off at 5:30 p.m. after the end of the shift.
Upon his arrival at the job site around 6:30 that
morning Baird found wet and muddy conditions from rain the

night before. However, according to Baird, until the
lightning actually struck later in the afternoon the weather
was sunny and clear. As late as 3:15 in the afternoon Baird
observed that the sky was clear and blue with no clouds, no
rain, and no thunder. The first indication of any storm was
when lightning struck and triggered the explosives. Baird
recalled that even after the lightning struck there was no
rain and no further lightning. Baird testified that he was
1/ The evidence shows that Hard Rock Coal Co., Inc., is the
owner and operator of the subject strip mine and accordingly
had been issued the corresponding identification number from
the Federal Mine Safety and Health Administration for the
operation of that mine. On the day in question a number of
employees of the wash Ridge Coal Company, (Wash Ridge), including Robert Baird, supervisor Roger Kidd and the deceased,
Don Douglas, were assigned by Danny Ray Chambers and his
father, Dean Chambers, to work for Hard Rock. Danny Ray
Chambers was at that time Superintendant for both Hard Rock
and Wash Ridge and was President of Hard Rock and Vice
President of Wash Ridge. Dean Chambers was then President of
Wash Ridge and Vice President of Hard Rock. According to
Danny Chambers, he and his father generally made all the
de.cisi.ons for both companies and from time to time would
interchange employees as needed on various jobs. Under the
circumstances supervisor Roger Kidd was during relevant times
an agent of Hard ~ock.

1119

aware of the dangers presented from an approaching electrical
storm and that he would have moved clear of the explosives
had he seen any evidence of an electrical storm.
When the lightning struck and prematurely set off the
explosives the overburden was thrown upon front-end-loader
operator Donald Douglas who was working in the pit below.
Douglas was buried by the debris and asphyxiated by external
chest compression as he was pinned in the cab of his loader.
Supervisor Roger Kidd was driving out of the pit along
the pit road shortly after 3:00 p.m. that day with co-worker
Art Bowlen. As they drove around a "point" on the mountain a
dark cloud came into view. Kidd told Bowlen that they had
better get Baird "off the shots" but within 30 to 60 seconds
he saw the flash of lightning and the explosion. Kidd said
that as soon as he saw the dark cloud he wanted to first warn
Baird who was on the top of the shots and then warn Douglas
who was working in the pit below. According to Kidd there
was no rain or other sign of adverse weather before the dark
cloud appeared and the lightning struck and even after that
there was only some drizzle.
Ted Ivey was also working at the mine that day. He
testified that the weather was clear before the accident and
there was no sign of bad weather. Arvil Lewallen was also
working at the mine. According to Lewallen the sun was
shining at the time the lightning struck and there was no
warning of its approach.
Other witnesses testified concerning storm activity in
surrounding areas that day. MSHA Inspector James Payne
recalled that there were several heavy rain storms in Jellico,
Tennessee, about 2 "air miles" from the mine site. Payne
thought that it had last rained in Jellico that day about 30
minutes before he left the office at 4:02 p.m. The weather
had cleared by the time he left the off ice however and was
clear upon his arrival at the mine site. Payne acknowledged
that it was unusual for electrical storms to be in the region
at that time of the year.
Helen Douglas, the widow of the deceased, testified that
she left Corbin, Kentucky in her car at about 3:30 p.m. that
day and was thereafter driving south on highway I-75 in and
out of heavy rains and electrical storms. She recalled
hearing an explosion as she drove along highway I-75 within
approgimately 2 miles of the mine site.
It is well established that under the Act an operator
may be held liable for violations of mandatory safety standards regardless of fault. Secretary v. El Paso Rock Quarries,
Inc., 3 FMSHRC 35 (1981). Thus for purposes of determining
whether the cited violation occurred it is immaterial whether

1120

the operator was negligent. There is no dispute in this case
that electric detonators were being used by the mine operator, that an electrical storm did in fact approach, and that
neither the shot loader, Robert Baird nor the deceased, who
was working in the pit below, were withdrawn to a safe
location. The violation is thus proven as charged. As the
facts in this case clearly demonstrate the violation was also
quite serious and "significant and substantial." Secretary
v. Mathies Coal Co., 6 FMSHRC 1 (1984).
I find however that the operator is chargeable with but
little negligence. The uniform testimony of those trial
witnesses present at the mine site that day was that the
weather was clear and sunny until moments before the
lightning struck. Indeed one of the miners who it would be
expected would be the most sensitive to weather conditions,
Robert Baird, specifically observed that only a few minutes
before the lightning struck the sky was clear. With Baird's
knowledge that lightning could trigger the explosives he was
standing over it is not reasonable to believe he would have
remained in this area had there been any evidence of an
approaching electrical storm.
In addition supervisor Roger Kidd testified that as he
rounded a "point" on the pit road he observed for the first
time a black cloud approaching. He expressed his intent to
warn Baird but the lightning struck within 30 to 60 seconds
before any warning could be given. In the absence of any
directly contradictory evidence I am constrained to find that
indeed the operator could not reasonably have known of the
approaching storm in time to withdraw his miners to a safe
location.
In reaching this conclusion I have not disregarded the
testimony of other witnesses concerning evidence of heavy
rains and electrical storms as close as 2 miles to the mine
site. According to one witness however, apparently because
of the mountainous terrain, it is not unusual for storms in
the area to be localized. Thus Mrs. Douglas observed as she
drove along highway I-75 that she was passing in and out of
such storms as she passed from one hollow to another.
I have also considered the Secretary's argument that the
operator was negligent for allowing the deceased, in the first
place, to work in the pit area while explosives were being
loaded in the overburden area above. Whether or not the
operator was negligent in this regard is not however relevant
to whether or not the operator was negligent in violating the
specific standard at bar. The standard at bar does not
forbid work in the pit area while e'xplosi ves are being loaded .
in an overburden area above but rather requires only the
withdrawal of miners to a safe place upon the approach of an
electrical storm.

1121

In assessing a penalty herein I have also considered
that the operator is relatively small in size, has a mimimal
history of reported violations, and had abated the violation
in good faith in accordance with the Secretary's directions~
ORDER
Citation No. 2057047 is hereby affirmed with its "significant and substantial" findings. Hard Roe Coal Co., Inc.,
is directed to pay a civil penalty of $100 ithin 30
ys of
the date of this decision.

Distribution:
Theresa Ball, Esq. I Off ice of the So i i tor, u. . o·epartment
of Labor, 280 U.S. Courthouse, 801 Br adway, Nashville, TN
37203 (Certified Mail)
Frank Dossett, Esq., Fleet Building, LaFollette, TN 37766
(Certified Mail)
rbg

1122

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SILAS NOBLE,
Complainant
v.
PATSY JANE COAL CORPORATION,
Respondent

.
.
.
.

JUL 241986

DISCRIMINATION PROCEEDING
Docket No. KENT 86-17-D
MSHA CASE.NO BARB CD 85-34
Surf ace No • 1 Mine

ORDER OF DISMISSAL
Before:

Judge Melick

The. Complainant, Silas Noble, alleges in a Complaint of
Discrimination that he was laid off because "[a]t the time I
was laid off they kept people that had less seniority than I
had." Respondent thereafter moved to dismiss the Complaint
on the grounds that it failed "to state a claim upon which
relief can be granted under section lOSCc>."
An Order to Show Cause was then issued providing the
Complainant with an opportunity to explain why this case
should not accordingly be dismissed. No respons~ to that Order
has been filed and the Respondent's Motion to Dismiss is thus
granted.
The captioned case is accor ingly dismissed.

Gar Melic
Administr
{ 703) 756
Distribution:
Mr. Silas Noble, General Delivery, Hindman, KY 41822
(Certified Mail)
Randall Scott May, Esq., Barret, _Haynes, May, Carter & Roark,
P.s.c., P.O. Drawer 1017, Hazard, kY 41701 (Certified Mail)
rbg

1123

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COtORADO 80204

JUL 2 41986

APPLICATION FOR REVIEW

COORS ENERGY COMPANY,
Applicant

v.

:

Docket No. WEST 86-40-R
Order No. 2831341; 11/14/85

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Keenesburg Mine

COORS ENERGY COMPANY,
Contestant

CONTEST PROCEEDINGS
Docket No. WEST 86-186-R
Citation No. 2831343; 11/14/85

v.
Docket No. WEST 86-187-R
Citation No. 2831344; 11/14/85
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Keenesburg Mine

DECISION
Appearances:

Earl K. Madsen, Esq., Bradley, Campbell & Carney,
Golden, Colorado,
for Applicant/Contestant;
James H. Barkley, Esq., Office of the Solicitor,
U.S. Department of Labor, Denver, Colorado,
for Respondent.

Before:

Judge Carlson

Docket number WEST 86-40-R came on regularly for hearing at
Denver, Colorado on June 17, 1986. The matter arose out of an
inuninent danger withdrawal order issued by a representative of
the Secretary of Labor on November 14, 1985, under section 107(a)
of the Mine Safety and Health Act of 1977. The order, number
2831341, .did not allege in block 9 of the Secretary's citation
and order form that the condition or practice which accounted
for the inuninent danger was caused by a violation of a mandatory
safety standard. The narrative description of the conditions
which caused the order to issue, however, referred to two citations written under section 104(a) of the Act which the Secretary's
inspector issued contemporaneously with the order. The alleged
104(a) violations, citations numbered 2831343 and 2831344, were
described in the order as "contributing factors to the order."

1124

In the instant proceeding, the parties jointly requested
they be permitted to resolve all three matters, the order and
two citations, in the single proceeding since all thr~e arose
out of what was essentially a single occurrence.
The parties also represented that the two citations should
have been before the Commission for adjudication since Coors
Energy had lodged timely contests with the Secretary at the same
time as it filed its application for review of the withdrawal
order. Counsel for Coors produced documentation for this claim,
including copies of the receipts for certified mail signed by
an agent for the Secretary and copies of the contests dated
December 9, 1985, the same date as the application for review in
the file of docket WEST 86-40-R, the 107(a) case. At the hearing
the Secretary stipulated that the two notices of contest were
timely filed (Tr. 5).
Nevertheless, as this judge has verified, the files of the
Commission's Docket Clerk contain no records that the notices
of contest were received and docketed. They show only that the
application for review of 107(a) withdrawal order 2831341 was
received and docketed.
At the hearing this judge concluded upon the record that
Coors Energy had done all those things required of it by the
applicable law and regulations to contest the two citations.
It followed that the operator was entitled to have its contests
docketed. This has now been done by the assignment of docket
numbers and assembling of files for each contest. Citation
number 2831343 was assigned docket number WEST 86-186-R; Cita.tion
number 2831344 was assigned docket number WEST 86-187-R. Also,
in accordance with a determination made by this judge at the
hearing, the order and citation dockets are now consolidated
for decision.
We now turn to the parties proposed agreement for disposition
of the three dockets. The Secretary agrees to withdraw the 107(a)
order on grounds that post-order conferences with the operator
convinced the Secretary's representatives that its issuance was
not warranted.
Coors Energy, on the other hand, moved to withdraw its contest
of the two citations for violations of mandatory safety standards,
conditioned upon the granting of the Secretary's motion to reclassify the violations from "significant and substantial" to
"non-significant and substantial."
Having considered the representations and explanations of
the parties, I conclude that the actions proposed are appropriate·
and should be approved.
1125

One further matter merits consideration. The parties also
recited for the record an agreement that the penalties for each
of the two citations should be set at $20.00. Some question
exists, however, as to whether this case is in the proper posture
to assess penalties. The contests of citations at stake here .
involve only the question of violation and special findings which
relate to violation. Consequently, no order is issued here
respecting penalty. The penalty aspect of the parties' agreement
is firmly on the record, however, and may surely be effected
administratively without difficulty.
In accordance with the foregoing, the 107(a) order challenged
by Coors Energy in docket WEST 86-40-R is ORDERED vacated1 the
citations contested in WEST 86-186-R and WEST 86-187-R are ORDERED
affirmed; and the violations involved in both are ORDERED reduced
from "significant and substantial" to "non-significant and substantial."

John A. Carlson
Administrative Law Judge
Distribution:
Earl K. Madsen, Esq., Bradley, Campbell & Carney, 1717 Washington
Avenue, Golden, Colorado 80401-1994
(Certified Mail)
James H. Barkley, Esq., Office of the Solicitor, U.S. Department of
Labor, 1585 Federal Building, 1961 Stout Street, Denver, Colorado
80294
(Certified Mail)

/ot
1126

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

July 25, 19 86

SECRETARY OF LABOR,

CIVIL PENALTY PROCEEDING

MINE SAFETY AND HEAL'rH

ADMINISTRATION (MSRA),
Petitioner

v.

.
..
:

Docket No. WEST 86-78-M
A. C. No. 51-00086-05501
Puuwaawaa Pit & Mill

VOLCANITE LIMITED,
Respondent
DECISION APPROVING SETTLEMENT

·Before:

Judge Merlin

The Solicitor has filed for approval a settlement agreement
·for the two violations involved in this matter. ~he original
assessed penalties were $1,300 and the proposed settlements are
$865.
Citation No. 2086735 was issued for violation of 30 C.F.R.

§ 55.9022 because the oerms on the east side of the operator's
pit bank were not built high enough to prevent rubber-tired equipment from going over the edge.
Citation No. 2086736 was issued
for violation of 30 C.F.R. § 55.3003 because of the excessive
height of the east bank of the pit. The original assessments
were based upon the fact that a dozer operator had been killed
after driving off the edge of the pit. However, it now appears
from the materials filed that the dozer operator had a stroke
while driving the dozer and that this was the cause of the
accident.
Indeed, the Solicitor advises that there was no
relationship between the height of the bank and the accident.
The Solicitor further states that there is insufficient evidence
to attribute the accident to the inadequate height of the berms.
However, violations did exist and they were serious. Based upon
the foregoing circumstances the proposed reduction for Citation
No. 2086735 is from $1,000 to $665. The proposed reduction for
Citation No. 2086736 is from $300 to $200. Finally, the
Solicitor sets forth that the operator has no previous history of
violations and is very small, having only 197 man-hours of
production per year.
The representations of the Solicitor are accepted.

1127

Accordingly, the settlement agreements are APPROVED and the
operator is ORDERED TO PAY $865 within 30 days of the date of
this decision.

•
Paul Merlin
Chief Administrative Law Judge
Distribution:
Marshall P. Salzman, Esq., Office of the Solicitor, u. s. Department of Labor, P. O. Box 36014, San Francisco, CA 94012
(Certified Mail)
Michael M. Payne, Esq., Grosvenor Center, Mauka Tower, 737 Bishop
Street, Suite 2020, Honolulu, HI 96813
(Certified Mail)
/gl

1128

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR

5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JUL 281986

CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. PENN 86-63
A. C. No. 36-01423-03503

v.

Carlson No. l Strip

CARLSON MINING COMPANY,
Respondent
DECISION
Appearances:

Susan M. Jordan, Esq., Office of the Solicitor,
U.S. Department of Labor, Philadelphia, Pennsylvania, for Petitioner;
·
·
Mr. Alan Carlson, New Castle, Pennsylvania, for
Respondent.

Before:

Judge Maurer

This case is before me upon a petition for assessment
of civil penalty under section 105(d) of the Federal Mine
Safety and Health Act of 1977, 30 u.s.c. section 801, et
seq., the "Act," in which the Secretary charges the Carlson
Mining Company with a violation of the mandatory safety
standard at 30 C.F.R. § 77.409(a). The general issues
before me are whether the company has violated the regulatory
standard as alleged in the petition and, if so, the appropriate civil penalty to be assessed for the violation.
The hearing was held as scheduled on May 22, 1986, at
New Castle, Pennsylvania. Documentary evidence, including
the deposition of Inspector Klingensmith was received into
evidence and oral testimony was received from both parties.
The Mandatory Standard
§

Section 77.409(a) of the mandatory standards, 30 C.F.R.
77.409(a) provides as follows:
§77.409 Shovels, draglines, and tractors.
(a) Shovels, draglines, and tractors shall
not be operated in the presence.of any person
exposed to a hazard from its operation and all
such equipment shall be provided with an adequate

1129

warning device which shall be sounded by the
operator prior to starting operation.
The Cited Condition or Practice
§

Citation No. 2402051 cites a violation of 30 C.F.R.
77.409(a) for the following conditions:
The warning device, which shall be sounded by
the operator prior to starting operations, for
the Fiat Allis FD 50 bulldozer serial no.
42504006 operating at pit 004-0 was not operative.
Stipulations

At the hearing, the parties agreed to the following
stipulations which were accepted (Tr. 7-9):
1. No. 1 Carlson Strip Mine is owned and operated
by the respondent, Carlson Mining Company.
2. Carlson No. 1 Strip is subject to the jurisdiction
of the Federal Mine Safety and Health Act of 1977.
3. The presiding Administrative Law Judge has jurisdiction over the proceedings.

4. Citation No. 2402051, and its termination, were
properly served by an authorized representative of the
Secretary upon an agent of the respondent at the date, time,
and place stated on the citation, and may be admitted into
evidence for the purpose of establishing its issuance.
5. The parties stipulate to the authenticity of their
exhibits, but not to the relevancy or truth of the matters
asserted therein.

6. The alleged violations were abated in a timely
fashion.

7. The total annual production of Carlson No. 1
Strip is, approximately, eighty thousand tons of coal per
year.
8. The computer printout reflecting the operator's
history of violations is an authentic copy, and may be admitted as a business record of the Mine Safety and Health
Administration.

1130

9. The imposition of the proposed civil penalty wi
have no effect on the respondent's ability to remain in
business.
Discussion and Analysis
The inspector who issued the instant citation testified
by deposition that he visited the Carlson Strip Mine on
October 30, 1985. While there he observed the cited bulldozer operating on the bench area from a distance of approximately a thousand feet away. When he got up to the equipment, about ten (10) minutes after first observing it, the
operator had just pulled it over to the side of the bench
and was getting off of it. He inspected it there and talked
to the equipment operator at that time about the condition
of the safety equipment. He states that the bulldozer
operator made no mention of the dozer being out for repairs.
Thereafter, he issued the subject citation for the inoperative start-up warning device.
The start-up alarm's purpose is to give a warning to
people before the equipment is moved forward.
He also marked the significant and substantial box on
the citation because this piece of equipment operates in
an area where there are people and other equipment also
operating. The particular hazard he identified was the
danger to a person or persons who might be afoot in the
area when this equipment was working without the start-up
warning device operating and thereby exposing them to a
possibly serious injury.
The respondent does not dispute the fact that the
start-up warning device was inoperative but rather the
respondent's defense is that the bulldozer was not operating
on the day in question.
Respondent sponsored the testimony
of Mr. Gerald Mccurdy, who testified to the effect that
although he had started the bulldozer that morning to see if
he could find a reported leak, he had not moved the machine
prior to the arrival of the inspector.
Therefore, on the ultimate issue of whether or not·
the bulldozer in question was operating that morning, I
must make a credibility finding between the inspector's
testimony and that of Mr. Mccurdy. The record demonstrates
that the inspector's notes and the citation itself, written
at or near the time of the violation, agree with his later
testimony by deposition on all pertinent points. Further,
the respondent was unable to shake his testimony by crossexamina tion concerning possible misidentification of the
bulldozer. Mr. McC~rdy, on the other hand, while steadfastly maintaining that he had not operated the dozer that

1131

morning, was unable to satisfactorily account for his time
between 7 and 8:30 a.m., the hour and a half just prior to
the issuance of the citation. I therefore make the necessary
credibility finding in favor of the Secretary's witness.
In accordance with the testimony recited herein of Inspector Klingensmith which I find to be credible, I conclude
that the cited violation did occur and that it was "significant and substantial" as that term is defined by National
Gypsum Co., 3 FMSHRC 822 (1981) and Mathies Coal Co.,
6 FMSHRC 1 (1984).
Considering the criteria in section llO(i) of the Act,
I conclude that the civil penalty proposed in this case,
i.e., $58, is appropriate under all the circumstances.
ORDER
Citation No. 2402051 is AFFIRMED. Carlson Mining Company is ORDERED to pay a civil penalty of $58 within 30 days
of the date of this decision.

Roy J
aurer
Admiifi.strative Law. Judge

Distribution:
Susan M. Jordan, Esq., Office of the Solicitor, u. s. Department of Labor, 3535 Market St., Philadelphia, PA 19104
(Certified Mail)
Alan Carlson, R.D. #6, Box 43, New Castle, PA
fied Mail)

yh

1132

16101 (Certi-

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYl.INE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

July 30, 1986
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
ON BEHALF OF STERLING
SCHULTZ,
Complainant

:

DISCRIMINATION COMPLAINT
Docket No. LAKE 86-39-DM

.

MSHA Case No. MD 85-03
Tilden Mine

v.
CLEVELAND CLIFFS IRON CO.,
Respondent
ORDER OF DISMISSAL
Before:

Judge Broderick

The Secretary filed this complaint on behalf of Sterling
Schultz alleging that on September 18, 1984, Respondent
intimidated Complainant because he assisted MSHA inspectors
in conducting safety and health inspections.
Respondent
denied the allegation.
The case does not involve any claim
for back pay or damages.
On July 22, 1986, the Secretary
filed a Motion to Dismiss this proceeding.
It included a
settlement for the Secretary and Respondent.
Respondent
agrees to abide by section lOS(a) of the Act and states that
it will not take any disciplinary action against Complainant ·
for exercising his rights under section lOS(a). Respondent
states that Complainant's personnel records do not contain
any reference to the incidents of September 18, 1984, for
which this complaint was filed.
Respondent regrets the
incident of September 18, 1984, and any misunderstanding
that may have arisen from it.
Based on the facts stated in the motion and the agreement of the parties, the motion is GRANTED, and this proceeding
is DISMISSED.

;

,/

James A. Broderick
Administrative Law Jud~

1133

Distribution:
Rafael Alvarez, Esq., U.S. Department of Labor, Office of the
Solicitor, 230 South Dearborn Street, Chicago, IL 60604
(Certified Mail)
Mr. Sterling Schultz, Route 1, 37538 County Road 496, Champion,
MI 59814 (Certified Mail)
Ronald E. Greenlee, Esq., Clancy, Hansen, Chilman, Graybill &
Greenlee, P.C., Peninsula Bank Building, Ishpeming, MI 49849
(Certified Mail)
slk

1134

*U, S. GOVERNMENT PRINTING OFFICE 1986; 491-223/53105

